Exhibit 10.7

 

Execution Version

 

Published CUSIP Number: 29290KAA1

 

CREDIT AGREEMENT

 

DATED AS OF MARCH 7, 2014

 

AMONG

 

ENLINK MIDSTREAM, LLC,
AS THE BORROWER,

 

BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, SWING LINE LENDER
AND L/C ISSUER,

 

AND

 

THE OTHER LENDERS PARTY HERETO

 

BANK OF AMERICA MERRILL LYNCH,

CITIGROUP GLOBAL MARKETS INC.,

WELLS FARGO SECURITIES, LLC,

RBC CAPITAL MARKETS, AND

BMO CAPITAL MARKETS CORP.

AS JOINT LEAD ARRANGERS

 

CITIBANK, N.A., AND

WELLS FARGO BANK, NATIONAL ASSOCIATION

AS CO-SYNDICATION AGENTS

 

ROYAL BANK OF CANADA, AND

BANK OF MONTREAL

AS CO-DOCUMENTATION AGENTS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.01.

Defined Terms

1

1.02.

Other Interpretive Provisions

30

1.03.

Accounting Terms

31

1.04.

Rounding

32

1.05.

Times of Day

32

1.06.

Letter of Credit Amounts

32

 

 

 

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

32

 

 

 

2.01.

Committed Loans

32

2.02.

Borrowings, Conversions and Continuations of Committed Loans

32

2.03.

Letters of Credit

34

2.04.

Swing Line Loans

43

2.05.

Prepayments

46

2.06.

Termination or Reduction of Commitments

47

2.07.

Repayment of Loans

48

2.08.

Interest

48

2.09.

Fees

49

2.10.

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

49

2.11.

Evidence of Debt

50

2.12.

Payments Generally; Administrative Agent’s Clawback

50

2.13.

Sharing of Payments by Lenders

52

2.14.

Increase in Commitments

53

2.15.

Cash Collateral

54

2.16.

Defaulting Lenders

55

 

 

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

58

 

 

 

3.01.

Taxes

58

3.02.

Illegality

62

3.03.

Inability to Determine Rates

63

3.04.

Increased Costs; Reserves on Eurodollar Rate Loans

63

3.05.

Compensation for Losses

65

3.06.

Mitigation Obligations; Replacement of Lenders

66

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(CONTINUED)

 

 

 

Page

 

 

 

3.07.

Survival

66

 

 

 

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

66

 

 

 

4.01.

Conditions of Initial Credit Extension

66

4.02.

Conditions to all Credit Extensions

69

 

 

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

69

 

 

 

5.01.

Existence, Qualification and Power

69

5.02.

Authorization; No Contravention

70

5.03.

Governmental Authorization; Other Consents

70

5.04.

Binding Effect

70

5.05.

Financial Statements; No Material Adverse Effect

71

5.06.

Litigation

71

5.07.

No Default

71

5.08.

Ownership of Property; Liens

71

5.09.

Environmental Compliance

72

5.10.

Insurance

72

5.11.

Taxes

72

5.12.

ERISA Compliance

73

5.13.

Margin Regulations; Investment Company Act

73

5.14.

Disclosure

74

5.15.

Compliance with Laws

74

5.16.

Solvency

74

5.17.

Collateral Documents

74

5.18.

OFAC

74

 

 

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

75

 

 

 

6.01.

Financial Statements

75

6.02.

Certificates; Other Information

75

6.03.

Notices

77

6.04.

Payment of Taxes, Etc.

77

6.05.

Preservation of Existence, Etc.

78

6.06.

Maintenance of Properties

78

6.07.

Maintenance of Insurance

78

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(CONTINUED)

 

 

 

Page

 

 

 

6.08.

Compliance with Laws

78

6.09.

Books and Records

78

6.10.

Inspection Rights

78

6.11.

Use of Proceeds

79

6.12.

Additional Guarantors

79

6.13.

Further Assurances

80

6.14.

Designation of Subsidiaries

80

6.15.

Maintenance of Control of EnLink MLP and EnLink Holdings

82

 

 

 

ARTICLE VII.

NEGATIVE COVENANTS

82

 

 

 

7.01.

Liens

82

7.02.

Investments

84

7.03.

Indebtedness

85

7.04.

Fundamental Changes

86

7.05.

Dispositions

87

7.06.

Restricted Payments

88

7.07.

Change in Nature of Business

88

7.08.

Transactions with Affiliates

89

7.09.

Burdensome Agreements

89

7.10.

Use of Proceeds

90

7.11.

Amendment of Organizational Documents

91

7.12.

Limitation on EnLink GP’s Activities

91

7.13.

Financial Covenants

91

 

 

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

91

 

 

 

8.01.

Events of Default

91

8.02.

Remedies Upon Event of Default

94

8.03.

Application of Funds

95

 

 

 

ARTICLE IX.

ADMINISTRATIVE AGENT

96

 

 

 

9.01.

Appointment and Authority

96

9.02.

Rights as a Lender

97

9.03.

Exculpatory Provisions

97

9.04.

Reliance by Administrative Agent

98

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(CONTINUED)

 

 

 

Page

 

 

 

9.05.

Delegation of Duties

98

9.06.

Resignation of Administrative Agent

99

9.07.

Non-Reliance on Administrative Agent and Other Lenders

100

9.08.

No Other Duties, Etc.

100

9.09.

Administrative Agent May File Proofs of Claim

100

9.10.

Collateral and Guaranty Matters

102

9.11.

Secured Cash Management Agreements and Secured Hedge Agreements

103

 

 

 

ARTICLE X.

MISCELLANEOUS

103

 

 

 

10.01.

Amendments, Etc.

103

10.02.

Notices; Effectiveness; Electronic Communication

105

10.03.

No Waiver; Cumulative Remedies; Enforcement

107

10.04.

Expenses; Indemnity; Damage Waiver

108

10.05.

Payments Set Aside

110

10.06.

Successors and Assigns

110

10.07.

Treatment of Certain Information; Confidentiality

115

10.08.

Right of Setoff

116

10.09.

Interest Rate Limitation

116

10.10.

Counterparts; Integration; Effectiveness

116

10.11.

Survival of Representations and Warranties

117

10.12.

Severability

117

10.13.

Replacement of Lenders

117

10.14.

Governing Law; Jurisdiction; Etc.

118

10.15.

Waiver of Jury Trial

119

10.16.

No Advisory or Fiduciary Responsibility

119

10.17.

Electronic Execution of Assignments and Certain Other Documents

120

10.18.

USA PATRIOT Act

120

10.19.

Time of the Essence

120

10.20.

Keepwell

120

10.21.

Entire Agreement

121

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

2.01

 

Commitments and Applicable Percentages

5.06

 

Litigation

5.08

 

Equity Interests

5.12

 

ERISA

5.15

 

Compliance with Laws

7.02

 

Investments

7.09

 

Burdensome Agreements

10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

Form of

A

Committed Loan Notice

B

Swing Line Loan Notice

C

Note

D

Compliance Certificate

E-1

Assignment and Assumption

E-2

Administrative Questionnaire

F

Guaranty

G

Forms of U.S. Tax Compliance Certificates

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of March 7, 2014, among
ENLINK MIDSTREAM, LLC, a Delaware limited liability company (the “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), BANK OF AMERICA, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer, CITIBANK, N.A. and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Co-Syndication Agents, and ROYAL BANK OF CANADA and BANK OF
MONTREAL, as Co-Documentation Agents.

 

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01.       Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acacia” means Acacia Natural Gas Corp I, Inc., a Delaware corporation.

 

“Acquired Indebtedness” means, as to any Person, Indebtedness of any other
Person existing at the time such other Person is merged with or becomes a
Subsidiary of such specified Person (regardless of the form of the applicable
transaction by which such Person becomes a Subsidiary), and not incurred in
contemplation of such acquisition.

 

“Acquisition” means the direct or indirect purchase or acquisition, whether in
one or more related transactions, by the Borrower or any of its Subsidiaries of
any Person or group of Persons (or any equity interest in any Person or group of
Persons) or any related group of assets, liabilities, or securities of any
Person or group of Persons, other than acquisitions of Property in the ordinary
course of business.

 

“Acquisition Period” means a period commencing with the date on which payment of
the purchase price for a Specified Acquisition is made and ending on the earlier
of (a) the last day of the third fiscal quarter following the fiscal quarter in
which such payment is made, and (b) the date on which the Borrower notifies the
Administrative Agent that it desires to end the Acquisition Period for such
Specified Acquisition; provided, that, (i) once any Acquisition Period is in
effect, the next Acquisition Period may not commence until the termination of
such Acquisition Period then in effect and (ii) the Borrower may not terminate
an Acquisition Period under clause (b) above unless, after giving effect to the
termination of such Acquisition Period (and before giving effect to any
subsequent Acquisition Period), the Borrower shall be in compliance with
Section 7.13 and no Default or Event of Default shall have occurred and be
continuing.

 

--------------------------------------------------------------------------------


 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16.  If the commitment of each Lender to make Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

 

“Applicable Rate” means (a) from the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(a) for the fiscal quarter ending March 31, 2014, the applicable
percentage per annum set forth below determined by reference to the Consolidated
Leverage Ratio as set forth in the Compliance Certificate delivered on the
Closing Date pursuant to Section 4.01(a)(vii), and (b) thereafter, the
applicable percentage per annum set forth below determined by reference to the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

2

--------------------------------------------------------------------------------


 

Pricing
Level

 

Consolidated
Leverage Ratio

 

Applicable Rate for
Base Rate Loans (in
basis points)

 

Applicable Rate for
Eurodollar Rate
Loans and Letters of
Credit (in basis
points)

 

Applicable Rate
for
Commitment
Fee (in basis
points)

 

1

 

Less than 3.00:1.00

 

75

 

175

 

25

 

2

 

Greater than or equal to 3.00:1.00, but less than 3.50:1.00

 

100

 

200

 

30

 

3

 

Greater than or equal to 3.50:1.00, but less than 4.00:1.00

 

125

 

225

 

32.5

 

4

 

Greater than or equal to 4.00:1.00

 

150

 

250

 

35

 

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 4 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and in each case shall remain in effect until the date on which such
Compliance Certificate is delivered.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

“Approved Consultant’s Report” means a report by Barnes & Click, Inc., Purvin &
Gertz, Oil & Gas Advisors, Inc. or another consultant selected by the Borrower
and reasonably acceptable to the Administrative Agent confirming that the
assumptions used by the Borrower in the adjustments to Consolidated EBITDA in
connection with any Acquisition are reasonable.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Banc of America Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Citigroup Global Markets Inc., Wells Fargo Securities, LLC, RBC
Capital Markets, and BMO Capital Markets Corp., each in its capacity as joint
lead arranger and active or passive book manager, as applicable.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that

 

3

--------------------------------------------------------------------------------


 

would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
CEI and its Subsidiaries for the fiscal year ended December 31, 2013, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of CEI and its Subsidiaries, including the
notes thereto.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

 

“Capital Lease” means any lease (other than an Operating Lease) of any property
by the Borrower or any of its Restricted Subsidiaries, as lessee, that should,
in accordance with GAAP, be classified and accounted for as a capital lease on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries.

 

4

--------------------------------------------------------------------------------


 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as collateral for L/C Obligations, payment Obligations in respect of
Swing Line Loans, or obligations of the Lenders to fund participations in
respect of either thereof (as the context may require), cash or deposit account
balances or, if the Administrative Agent and the L/C Issuer or Swing Line Lender
benefitting from such collateral shall agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the L/C Issuer or the Swing Line
Lender (as applicable). “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement with a Loan Party, is a Lender, or an Affiliate of a
Lender, in its capacity as a party to a Cash Management Agreement, and any
Lender or Affiliate of a Lender that was a Lender or an Affiliate of a Lender on
the Closing Date that is also a party to a Cash Management Agreement with a Loan
Party, provided, however, that if such Person ceases to be a Lender or an
Affiliate of a Lender, such Person shall only be a Cash Management Bank with
respect to those certain Cash Management Agreements executed during such time
such Person was a Lender or an Affiliate of a Lender, such agreements not to
extend past their written terms.

 

“CEI” means Crosstex Energy, Inc., a Delaware corporation.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than the Qualifying Owners, becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such

 

5

--------------------------------------------------------------------------------


 

person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 50% or more of the equity securities of EnLink
Manager entitled to vote for members of the board of directors or equivalent
governing body of EnLink Manager on a fully-diluted basis (and taking into
account all such securities that such person or group has the right to acquire
pursuant to any option right);

 

(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of EnLink
Manager cease to be composed of individuals appointed by the Qualifying Owners;

 

(c)           EnLink Manager ceases to be the managing member of the Borrower;
or

 

(d)           EnLink Manager ceases to be a Subsidiary of Devon.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all Collateral as defined in the Pledge Agreement and each
other Security Document executed by any Loan Party granting a Lien in the
property described therein as security for the Obligations.

 

“Combination” means the business combination of EnLink MLP and EnLink Holdings
pursuant to the Contribution Agreement (as defined in the Merger Agreement).

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Commitment Increase” has the meaning specified in Section 2.14(a).

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

6

--------------------------------------------------------------------------------


 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated EBITDA” means, for any period, for the Borrower and its Restricted
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus, without duplication, (a) the following to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Charges for such period, (ii) the provision for Federal, state, local and
foreign income taxes payable by the Borrower and its Restricted Subsidiaries for
such period, (iii) depreciation and amortization expense, (iv) non-cash items of
the Borrower and its Restricted Subsidiaries reducing such Consolidated Net
Income, (v) other non-recurring items of the Borrower and its Restricted
Subsidiaries reducing such Consolidated Net Income, and (vi) without
duplication, the Transaction Costs properly allocated to such period, if
applicable, and minus (b) the following to the extent included in calculating
such Consolidated Net Income:  (i) Federal, state, local and foreign income tax
credits of the Borrower and its Restricted Subsidiaries for such period and (ii)
all non-cash items increasing Consolidated Net Income for such period; provided,
however, notwithstanding the foregoing, (A) net income attributable to
Subsidiaries that are not Restricted Subsidiaries (including EnLink MLP, EnLink
Holdings and the other Unrestricted Subsidiaries) shall not be considered in
calculating Consolidated EBITDA, but actual cash distributions to the Borrower
or any Restricted Subsidiary by such Subsidiaries that are not Restricted
Subsidiaries (including EnLink MLP, EnLink Holdings and the other Unrestricted
Subsidiaries) shall be included in calculating Consolidated EBITDA and (B)
actual cash distributions to the Borrower and its Restricted Subsidiaries by any
Persons that are not Subsidiaries shall be included in calculating Consolidated
EBITDA.

 

Consolidated EBITDA shall be calculated, on a pro forma basis, after giving
effect to, without duplication, any permitted Material Acquisition occurring
during the period commencing on the first day of such period to and including
the date of such Material Acquisition (the “Reference Period”), as if such
Material Acquisition occurred on the first day of the Reference Period.  In
making the calculation contemplated by the preceding sentence, Consolidated
EBITDA attributable to such acquired Person or such acquired Property shall be
determined in good faith by the Borrower based on reasonable assumptions and
shall take into account pro forma expenses that would have been incurred by the
Borrower and its Subsidiaries in the operation of such acquired Person or
acquired Property, during such period computed on the basis of personnel
expenses for employees retained or to be retained by the Borrower and its
Subsidiaries in the operation of such acquired Person or acquired Property and
non-personnel costs and expenses incurred by the Borrower and its Subsidiaries
in the operation of the Borrower’s and its Subsidiaries’ business at similarly
situated facilities of the Borrower or any of its Subsidiaries; provided,
however, that such pro forma calculations shall be reasonably acceptable to the
Administrative Agent if the Borrower does not provide the Administrative Agent
with an Approved Consultant’s Report supporting such pro forma calculations.

 

Consolidated EBITDA shall be calculated by deducting, to the extent previously
included in the calculation for any relevant period, Consolidated EBITDA
attributable to a particular asset subject to a Material Disposition occurring
during the period commencing on the first day of

 

7

--------------------------------------------------------------------------------


 

such period to and including the date of such Material Disposition (the
“Disposition Reference Period”), as if such Material Disposition occurred on the
first day of the Disposition Reference Period.

 

For purposes of calculating the Consolidated Leverage Ratio, Consolidated EBITDA
shall be calculated as follows:

 

(i)            Consolidated EBITDA for the four-fiscal quarter period ending
March 31, 2014 shall be equal to the sum of (x) $52.5 million and (y) actual
cash distributions received by the Borrower, CEI or any other Restricted
Subsidiary from EnLink MLP during such fiscal quarter, multiplied by four;

 

(ii)           Consolidated EBITDA for the four-fiscal quarter period ending
June 30, 2014 shall be equal to Consolidated EBITDA for such fiscal quarter,
multiplied by four;

 

(iii)          Consolidated EBITDA for the four-fiscal quarter period ending
September 30, 2014 shall be equal to Consolidated EBITDA for the two fiscal
quarter period then ended, multiplied by two;

 

(iv)          Consolidated EBITDA for the four-fiscal quarter period ending
December  31, 2014 shall be equal to Consolidated EBITDA for the three fiscal
quarter period then ended, multiplied by 4/3; and

 

(v)           Consolidated EBITDA for each four-fiscal quarter period ending
thereafter shall be equal to Consolidated EBITDA for the four-fiscal quarter
period then ended.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including outstanding Loans) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all matured obligations
then owed under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments (i.e.,
excluding letters of credit, bankers’ acceptances, bank guaranties, surety bonds
and similar instruments that have not been drawn upon), (d) all obligations in
respect of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business), (e) Attributable
Indebtedness in respect of Capital Leases and Synthetic Lease Obligations,
(f) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (e) above of Persons other than
the Borrower or any Restricted Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Borrower or a Restricted Subsidiary is a general partner
or joint venturer, unless such Indebtedness is expressly made non-recourse to
the Borrower or such Restricted Subsidiary.

 

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the sum of (a) all cash
interest and premium payments of the Borrower and its Restricted Subsidiaries in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in

 

8

--------------------------------------------------------------------------------


 

each case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Restricted Subsidiaries with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP; provided that Transaction Costs shall be excluded from
Consolidated Interest Charges to the extent that such Transaction Costs would
have otherwise been included in the calculation of Consolidated Interest
Charges.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period; provided, that for purposes of any determination of the Consolidated
Interest Coverage Ratio with respect to the fiscal quarter ending on (i) March
31, 2014, the Consolidated Interest Coverage Ratio shall be the ratio of (A) an
amount equal to the sum of (x) $52.5 million and (y) actual cash distributions
received by the Borrower, CEI or any other Restricted Subsidiary from EnLink MLP
during such fiscal quarter, to (B) Consolidated Interest Charges for such fiscal
quarter, (ii) June 30, 2014, the Consolidated Interest Coverage Ratio shall be
the ratio of (A) Consolidated EBITDA for such fiscal quarter to (B) Consolidated
Interest Charges for such fiscal quarter, (iii) September 30, 2014, the
Consolidated Interest Coverage shall be the ratio of (A) Consolidated EBITDA for
the two fiscal quarter period then ended to (B) Consolidated Interest Charges
the two fiscal quarter period then ended, and (iv) December 31, 2014, the
Consolidated Interest Coverage Ratio shall be the ratio of (A) Consolidated
EBITDA for the three fiscal quarter period then ended to (B) Consolidated
Interest Charges for the three fiscal quarter period then ended.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.

 

“Consolidated Net Income” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the net income of the Borrower
and its Restricted Subsidiaries (excluding extraordinary gains and extraordinary
losses) for that period.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt Incurrence” means any issuance or incurrence by the Borrower or any of its
Restricted Subsidiaries of any Indebtedness after the Closing Date other than
Indebtedness permitted pursuant to Section 7.03.

 

“Debt Incurrence Proceeds” means, with respect to any Debt Incurrence, all cash
and cash equivalents received by any Loan Party from such Debt Incurrence after
payment of, or

 

9

--------------------------------------------------------------------------------


 

provision for, all reasonable underwriter fees and expenses, original issue
discount, SEC and blue sky fees, printing costs, reasonable fees and expenses of
accountants, lawyers and other professional advisors, brokerage commissions and
other reasonable out-of-pocket fees and expenses actually incurred in connection
with such Debt Incurrence; provided that, an original issue discount shall not
reduce the amount of such Debt Incurrence Proceeds unless such discount is due
and payable at or immediately following the closing of such Debt Incurrence and
such discount has not already been taken into account to reduce the amount of
proceeds received by such Loan Party from such Debt Incurrence.

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s of the Borrower’s (a) non-credit-enhanced, senior
unsecured long-term debt or (b) corporate credit.

 

 “Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the

 

10

--------------------------------------------------------------------------------


 

Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Devon” means Devon Energy Corporation, a Delaware corporation.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of any political subdivision of the United States.

 

“E2” means E2 Energy Services, LLC, a Delaware limited liability company.

 

“E2 Appalachian” means E2 Appalachian Compression, LLC, a Delaware limited
liability company.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“EnLink GP” means EnLink Midstream GP, LLC (f/k/a Crosstex Energy GP, LLC), a
Delaware limited liability company, and its successors and assigns as general
partner of EnLink

 

11

--------------------------------------------------------------------------------


 

MLP or as the business entity with the ultimate authority to manage the business
and operations of EnLink MLP.

 

 “EnLink Holdings” means EnLink Midstream Holdings, LP (f/k/a Devon Midstream
Holdings, L.P.), a Delaware limited partnership.

 

“EnLink Holdings GP” means EnLink Midstream Holdings GP, LLC (f/k/a Devon
Midstream Holdings GP, L.L.C.), a Delaware limited liability company, and its
successors and assigns as general partner of EnLink Holdings or as the business
entity with the ultimate authority to manage the business and operations of
EnLink Holdings; provided that such Person must be a Subsidiary of the Borrower.

 

“EnLink Manager” means EnLink Midstream Manager, LLC, a Delaware limited
liability company, and its successors and assigns as managing member of the
Borrower or as the business entity with the ultimate authority to manage the
business and operations of the Borrower.

 

“EnLink MLP” means EnLink Midstream Partners, LP (f/k/a Crosstex Energy, L.P.),
a Delaware limited partnership.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Collateral” has the meaning set forth in Section 6.12(b).

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

12

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) notification that any Multiemployer Plan has
been determined to be a plan in endangered or critical status within the meaning
of Sections 431 and 432 of the Code or Sections 304 and 305 of ERISA; or (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon  the Borrower
or any ERISA Affiliate.

 

“Eurodollar Rate” means:

 

(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to (i) the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period or, (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and

 

(b)           for any rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) LIBOR, at or about 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits being
with a term of one month commencing that day or (ii) if such published rate is
not available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made or maintained and with a term equal to one month would
be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at the date and time of
determination.

 

13

--------------------------------------------------------------------------------


 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied to the applicable Interest Period in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

 

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate”.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded CFC” means any Subsidiary of the Borrower that (i) is a “controlled
foreign corporation” under Section 957 of the Code and (ii) does not own assets
that were previously owned by a Loan Party and constituted Collateral when owned
by such Loan Party.

 

 “Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.20 and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient  or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment or
otherwise under a Loan Document pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan or Commitment (other than
pursuant to an assignment request by the Borrower under Section 3.06(b)) or
becomes  a party to this Agreement or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a) or
(c)(i), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e), (d) any U.S. federal
withholding Taxes

 

14

--------------------------------------------------------------------------------


 

imposed pursuant to FATCA, and (e) any U.S. Federal backup withholding Tax
imposed pursuant to Section 3406 of the Code.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
March 5, 2013 among the XTXI Capital LLC, Citibank, N.A., as administrative
agent, and a syndicate of lenders, as amended or otherwise modified.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
that implement or modify the foregoing (together with any law implementing such
agreements).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means (a) the Active Arranger Fee Letter — GP, dated January 15,
2014, among the Borrower, the Administrative Agent, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Citibank, N.A., Citigroup Global Markets Inc.,
Wells Fargo Bank, National Association, and Wells Fargo Securities, LLC, (b) the
Passive Arranger Fee Letter — GP, dated January 15, 2014, among the Borrower,
RBC Capital Markets and BMO Capital Markets Corp., and (c) the Administrative
Agent Fee Letter - GP, dated January 15, 2014, among the Borrower and the
Administrative Agent.

 

“Forecast Financial Statements” means forecasts prepared by management of the
Borrower, in form reasonably satisfactory to the Administrative Agent, of
leverage metrics and distributable cash flow of the Borrower and its Restricted
Subsidiaries (a) on a quarterly basis for each fiscal quarter in 2014 ending
after the Closing Date and (b) on an annual basis for fiscal years 2015 and
2016.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

15

--------------------------------------------------------------------------------


 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, so long as such Indebtedness or other obligation
has not been guaranteed or assumed by such Person and is non-recourse to such
Person other than to the assets subject to such Lien (or any right, contingent
or otherwise, of any holder of such Indebtedness to obtain any such Lien) but
limited to the fair market value of the assets securing such Indebtedness or
other obligations.  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee

 

16

--------------------------------------------------------------------------------


 

is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.

 

“Guarantors” means, collectively, (a) CEI and Acacia, as of the Closing Date,
and each other Restricted Subsidiary of the Borrower that executes a Guaranty
pursuant to Section 6.12, in each case until such Person is released from the
Guaranty pursuant to the terms of this Agreement and (b) with respect to
Obligations owing by any Loan Party (other than the Borrower) under any Secured
Hedge Agreement or any Secured Cash Management Agreement, the Borrower.

 

“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Administrative Agent and the Secured Parties, substantially in the form of
Exhibit F, together with each other guaranty and guaranty supplement delivered
pursuant to Section 6.12.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
with any Loan Party, is a Lender or any Affiliate of a Lender, in its capacity
as a party to such Swap Contract, and any Lender or Affiliate of a Lender that
was a Lender or an Affiliate of a Lender on the Closing Date that is also a
party to a Secured Hedge Agreement with any Loan Party provided, however, that
if such Person ceases to be a Lender or an Affiliate of a Lender, such Person
shall only be a Hedge Bank to the extent that obligations under the Swap
Contract arise from transactions under such individual Swap Contract (and not
the master agreement between such parties) entered into at or prior to the time
such Person was a Lender or Affiliate of a Lender hereunder, without giving
effect to any extension, increases or modifications thereof which are made after
such Person ceases to be a Lender or Affiliate of a Lender hereunder.

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

17

--------------------------------------------------------------------------------


 

(d)           all obligations (excluding earnout obligations that do not
constitute indebtedness in accordance with GAAP) of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business);

 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), but
limited to the value of such property securing such indebtedness if such
indebtedness has not been guaranteed or assumed by such Person and is non-
recourse to such Person other than to the assets subject to such Lien;

 

(f)            Capital Leases and Synthetic Lease Obligations;

 

(g)           all mandatory obligations of such Person to purchase, redeem,
retire, or defease any Equity Interest in such Person or any other Person prior
to one year after the Maturity Date, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any Capital Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document (other than any payment relating to (i) any
Secured Cash Management Agreement or Secured Hedge Agreement or (ii) any
obligation thereunder or with respect thereto) and (b) to the extent not
otherwise described in (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

 

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower

 

18

--------------------------------------------------------------------------------


 

in its Committed Loan Notice, or, subject to availability, such other period
that is twelve months or less requested by the Borrower and consented to by all
the Lenders; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment made or held by such Person, whether by means of (a) the purchase or
other acquisition of capital stock or other securities of another Person, (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit; provided that any designation of
an Unrestricted Subsidiary shall be deemed to constitute an Investment in such
Unrestricted Subsidiary in an amount equal to the value of the assets owned by
such Unrestricted Subsidiary at the time of its designation and any assets
contributed to such Unrestricted Subsidiary in connection with such designation.
For purposes of covenant compliance, the amount of any Investment shall be the
original cost of such Investment, minus the amount of any portion of such
Investment repaid to the investor as a dividend, repayment of loan or advance,
release or discharge of a guarantee or other obligation or other transfer of
property or return of capital, as the case may be, but without any other
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment or interest earned on such
Investment.  In determining the amount of any Investment involving a transfer of
property other than cash, such property shall be valued at its fair market value
at the time of such transfer.

 

“Investment Grade Event” means the earlier to occur of (a) the Borrower
obtaining a Debt Rating of Baa3 or better from Moody’s and BB+ or better from
S&P, and (b) the Borrower obtaining a Debt Rating of BBB- or better from S&P and
Ba1 or better from Moody’s.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer

 

19

--------------------------------------------------------------------------------


 

and the Borrower (or any Subsidiary) or in favor of the L/C Issuer and relating
to such Letter of Credit.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means, collectively, (a) Bank of America, Citibank, N.A., and Wells
Fargo Bank, National Association, each in its individual capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder and (b) any other Lender appointed as a replacement or additional “L/C
Issuer” pursuant to the immediately succeeding sentence.  The Administrative
Agent may, with the consent of the Borrower and the Lender in question in its
sole discretion, or the Borrower may, with the consent of the Lender in question
in its sole discretion and notice to the Administrative Agent, appoint any
Lender hereunder as an L/C Issuer in place of or in addition to the L/C Issuers
listed in clause (a).

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.

 

“Lender Parties” means the Administrative Agent, L/C Issuer and all Lenders.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

20

--------------------------------------------------------------------------------


 

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $125,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.15 of this Agreement, the Fee Letter, the Guaranty, and
the Security Documents.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Acquisition” means an Acquisition having an aggregate fair market
value greater than $15,000,000.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or financial condition of the Borrower, its Restricted
Subsidiaries and the Unrestricted Subsidiaries taken as a whole; (b) a material
impairment of the rights and remedies of the Administrative Agent or the Lenders
under any Loan Document, or of the ability of any Loan Party to perform its
payment obligations or any other material obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

 

“Material Disposition” means any one or more related transactions pursuant to
which the Borrower or any of its Restricted Subsidiaries Disposes of assets
(other than issuances of Equity

 

21

--------------------------------------------------------------------------------


 

Interests by the Borrower and Dispositions of assets in the ordinary course of
business) to a third party, which Dispositions have an aggregate fair market
value greater than $15,000,000.

 

“Material Restricted Subsidiary” means any Restricted Subsidiary of the Borrower
whose total assets, as of the last day of the most recently ended fiscal quarter
of the Borrower for which financial statements have been delivered pursuant to
Section 6.01(a) or Section 6.01(b), represent at least 10% of the total assets
of the Borrower and its Restricted Subsidiaries, as of such date of
determination, on a consolidated basis, but excluding the assets (but not equity
value) of the Unrestricted Subsidiaries.

 

“Material Subsidiary” means any Subsidiary of the Borrower whose total assets,
as of the last day of the most recently ended fiscal quarter of the Borrower for
which financial statements have been delivered pursuant to Section 6.01(a) or
Section 6.01(b), represent at least 10% of the total assets of the Borrower and
its Subsidiaries, as of such date of determination, on a consolidated basis.

 

“Maturity Date” means  March 7, 2019; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Merger Agreement” means the Agreement and Plan of Merger dated as of
October 21, 2013 by and among Devon, Devon Gas Services, L.P., Acacia, CEI, the
Borrower, Boomer Merger Sub, Inc. and Rangers Merger Sub, Inc.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time plus the amount of all
fees, costs and charges described in Section 2.03(i) for each outstanding Letter
of Credit scheduled to be paid through the expiry date of such Letter of Credit,
and (ii) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.15(a)(i),
(a)(ii) or (a)(iii), an amount equal to 100% of the Outstanding Amount of all LC
Obligations plus the amount of all fees, costs and charges described in
Section 2.03(i) for each outstanding Letter of Credit scheduled to be paid
through the expiry date of such Letter of Credit.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Net Cash Proceeds” means in connection with any Disposition, the proceeds
thereof in the form of cash and cash equivalents (including any such proceeds
received by way of deferred

 

22

--------------------------------------------------------------------------------


 

payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but only as and when received) of such
Disposition, net of attorneys’ fees, accountants’ fees, investment banking fees
and insurance consultant fees and other customary fees, expenses and other
amounts, in each case incurred in connection therewith and net of Taxes paid
(including by means of withholding) or reasonably estimated to be payable as a
result thereof, including any Taxes paid or reasonably estimated to be payable
as a result of any gain recognized in connection therewith.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided that (i) the Obligations shall
exclude any Excluded Swap Obligations, and (ii) from and after the occurrence of
any Investment Grade Event and the release of all Guaranties and Liens pursuant
to the terms of this Agreement in connection with such Investment Grade Event,
the Obligations shall exclude all debts, liabilities, obligations, covenant and
duties arising under or with respect to any Secured Cash Management Agreement or
Secured Hedge Agreement.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Operating Lease” means (i) an operating lease under GAAP, (ii) any lease that
was treated as an operating lease under GAAP at the time it was entered into
that later becomes a capital lease as a result of a change in GAAP during the
life of such lease, including any renewals, and (iii) any lease entered into
after the date of this Agreement that would have been considered an operating
lease under the provisions of GAAP in effect as of December 31, 2013.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement,

 

23

--------------------------------------------------------------------------------


 

instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

24

--------------------------------------------------------------------------------


 

“Permitted Collateral Liens” means, collectively, (i) inchoate Liens for Taxes,
assessments, charges or levies but not yet due and payable or delinquent and
Liens for Taxes, assessments, charges or levies that are being contested in good
faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP, which proceedings (or orders entered in
connection with such proceedings) have the effect of preventing the forfeiture
or sale of the property subject to any such Lien, and (ii) Liens in favor of a
securities intermediary that arise by operation of law or the securities account
agreement(s) between the Loan Party and the securities intermediary.

 

“Permitted Liens” means Liens permitted under Section 7.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledge Agreement” means that certain Pledge Agreement dated as of the Closing
Date among the Loan Parties and the Administrative Agent for the benefit of the
Secured Parties and in form and substance reasonably satisfactory to the Lenders
and the Administrative Agent, as amended, restated, amended and restated or
otherwise modified from time to time, together with any supplements or joinders
thereto.

 

“Pro Forma Financial Statements” means the unaudited pro forma consolidated
balance sheet of the Borrower and its Subsidiaries (reflecting the Combination)
as of September 30, 2013, and the related consolidated pro forma statements of
income and cash flows of the Borrower and its Subsidiaries for the nine months
then ended, certified by the chief financial officer, vice president - finance
or treasurer of the Borrower; provided that if updated pro forma financial
statements of the Borrower and its Subsidiaries (reflecting the Combination) are
provided in connection with an amendment or modification to the Form S-4 of the
Borrower, “Pro Forma Financial Statements” shall be deemed to refer to such
updated pro forma financial statements.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualifying Owners” means Devon and its Subsidiaries.

 

“Recipient” means the Administrative Agent, any Lender or any L/C Issuer.

 

25

--------------------------------------------------------------------------------


 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

 

“Responsible Officer” means, with respect to any Loan Party (i) the chief
executive officer, president, chief financial officer, any executive vice
president, any senior vice president, vice president — finance, treasurer,
assistant treasurer or controller of such Loan Party (or its general partner,
sole manager, managing member or other governing body, as applicable),
(ii) solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of such Loan Party (or
its general partner, sole manager, managing member or other governing body, as
applicable) and (iii) solely for purposes of notices given pursuant to
Article II, any other officer or employee of the Borrower (or its general
partner, sole manager, managing member or other governing body, as applicable)
so designated by any of the foregoing officers in a notice to the Administrative
Agent.  Any document delivered hereunder that is signed by a Responsible Officer
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any of its Restricted Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent Person thereof).

 

“Restricted Subsidiary” means each Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

26

--------------------------------------------------------------------------------


 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Committed Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

“Sanction(s)” means any U.S. laws or regulations prohibiting or restricting
transactions involving particular persons, entities, or countries.  This term
specifically includes any program maintained and enforced by the Office of
Foreign Assets Control (OFAC), such as the Specially Designated Nationals (SDN)
list and all other sanctions programs enforced by OFAC.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party and any Hedge Bank.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Security
Documents.

 

“Security Documents” means, collectively, the Pledge Agreement, the Guaranty,
and (to the extent Liens are granted hereunder to secure any Obligations) this
Agreement, and all other instruments and documents, including without limitation
Uniform Commercial Code financing statements, required to be executed or
delivered pursuant to any Security Document.

 

“Security Termination” means the earlier to occur of (a) an Investment Grade
Event, and (b) the occurrence of each of the following: (i) termination of the
Aggregate Commitments, (ii) termination or expiration of all Letters of Credit
(other than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the relevant L/C Issuer have been made),
(iii) termination of, and payment in full in cash of all obligations of the Loan
Parties in respect of, all Secured Hedge Agreements (other than Secured Hedge
Agreements as to which other arrangements satisfactory to the applicable Hedge
Bank have been made), (iv) termination of, and payment in full in cash of all
obligations of the Loan Parties in respect of, all Secured Cash Management
Agreements (other than Secured Cash Management Agreements as to which other
arrangements satisfactory to the applicable Cash Management Bank have been
made), and (v) the payment in full in cash of all other Obligations not
described above, other than contingent indemnification obligations not then due.

 

“Specified Acquisition” means any one or more related transactions (a) pursuant
to which the Borrower or any of its Subsidiaries acquires, for an aggregate
principal purchase price of not less than $25,000,000, (i) the Equity Interests
in any other Person that constitutes a Subsidiary of

 

27

--------------------------------------------------------------------------------


 

the Borrower after such acquisition or (ii) other property or assets (other than
acquisitions of Equity Interests of a Person, capital expenditures and
acquisitions of inventory or supplies in the ordinary course of business) of, or
of an operating division or business unit of, any other Person, and (b) which is
designated by the Borrower (by written notice to the Administrative Agent) as a
“Specified Acquisition”.

 

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.20).

 

“Specified Subsidiary” means each Restricted Subsidiary of the Borrower that
directly or indirectly owns (i) any limited partner interests or common units in
EnLink MLP or EnLink Holdings, (ii) any Equity Interests in any Guarantor,
(iii) any Equity Interests in EnLink GP, and (iv) any Equity Interests in any
Material Restricted Subsidiary; provided that, any Subsidiary that is an
Excluded CFC shall not be required to be a “Specified Subsidiary.”

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the present fair salable value of the property and assets of such
Person exceeds the debts and liabilities, including contingent liabilities, of
such Person, (b) the present fair salable value of the property and assets of
such Person is greater than the amount that will be required to pay the probable
liability of such Person on its debts and other liabilities, including
contingent liabilities, as such debts and other liabilities become absolute and
matured, (c) such Person does not intend to incur, or believe that it will
incur, debts and liabilities, including contingent liabilities, beyond its
ability to pay such debts and liabilities as they become absolute and matured,
and (d) such Person does not have unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted. The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing),

 

28

--------------------------------------------------------------------------------


 

whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc. or the North American Energy Standards Board, any
International Foreign Exchange Master Agreement, or any other master agreement
for transactions of the type described in clause (a) (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means $35,000,000.

 

29

--------------------------------------------------------------------------------


 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Transaction Costs” means all (a) upfront, structuring, consent, original issue
discount, legal, professional and advisory fees paid by the Borrower (whether or
not incurred by the Borrower) in connection with the negotiation and execution,
delivery and performance of the Borrower’s obligations under this Agreement
(including any amendments, supplements or restatements), and (b) legal,
professional and advisory fees paid by the Borrower (whether or not incurred by
the Borrower) or any Restricted Subsidiary in connection with the Combination.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

 

“Unaudited Financial Statements” means the unaudited consolidated balance sheets
of CEI and its Subsidiaries for the fiscal quarter ended September 30, 2013, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter of CEI and its Subsidiaries,
including the notes thereto.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Subsidiary” means (i) EnLink MLP and each of its Subsidiaries,
(ii) EnLink Holdings and each of its Subsidiaries, (iii) E2, E2 Appalachian and
each of their respective Subsidiaries, and (iv) any Subsidiary of the Borrower
designated as an Unrestricted Subsidiary pursuant to Section 6.14, together with
each of its Subsidiaries, excluding in the case of this clause (iv), any
Unrestricted Subsidiary that becomes a Restricted Subsidiary pursuant to
Section 6.14(b) or (c).

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

1.02.       Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context

 

30

--------------------------------------------------------------------------------


 

requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03.       Accounting Terms.  (a) Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrower and its Restricted Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

(b)           Changes in GAAP.  If at any time any change in GAAP  (including
the adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (A) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (B) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested

 

31

--------------------------------------------------------------------------------


 

hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

1.04.       Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05.       Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.06.       Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01.       Committed Loans.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans in Dollars (each such loan, a
“Committed Loan”) to the Borrower from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Committed Borrowing, (i) the Total Outstandings shall
not exceed the Aggregate Commitments, and (ii) the Revolving Credit Exposure of
any Lender shall not exceed such Lender’s Commitment.  Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01.  Committed Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

 

2.02.       Borrowings, Conversions and Continuations of Committed Loans.

 

(a)           Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than 12:00 p.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Committed Loans, and (ii) on the requested date of any Borrowing of Base Rate
Committed Loans; provided, however, that if the Borrower wishes to request
Eurodollar Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
12:00 p.m. four Business Days prior to the requested date of such Borrowing,
conversion or

 

32

--------------------------------------------------------------------------------


 

continuation, whereupon the Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them.  Not later than 12:00 p.m., three Business Days
before the requested date of such Borrowing, conversion or continuation, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether the requested Interest Period has been consented to by all
the Lenders.  Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount not less
than $5,000,000.  Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Committed Loans shall be in a principal
amount not less than $500,000; provided that any Borrowing of Base Rate
Committed Loans may be in the amount of the unused Aggregate Commitments.  Each
Committed Loan Notice (whether telephonic or written) shall specify (i) whether
the Borrower is requesting a Committed Borrowing, a conversion of Committed
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of
Committed Loans to be borrowed, converted or continued, (iv) the Type of
Committed Loans to be borrowed or to which existing Committed Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto.  If the Borrower fails to specify a Type of Committed Loan in a
Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans.  Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans.  If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.

 

(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding subsection.  In the case of a Committed
Borrowing, each Lender shall make the amount of its Committed Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

 

(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

 

33

--------------------------------------------------------------------------------


 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)           After giving effect to all Committed Borrowings, all conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not be more than ten Interest
Periods in effect with respect to Committed Loans.

 

2.03.       Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) each
L/C Issuer agrees, in reliance upon the agreements of the Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrower or its Restricted
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower or its Restricted Subsidiaries
and any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (w) the Total Outstandings shall
not exceed the Aggregate Commitments, (x) the Revolving Credit Exposure of any
Lender shall not exceed such Lender’s Commitment, (y) the Outstanding Amount of
the L/C Obligations shall not exceed the Letter of Credit Sublimit, and (z) the
Outstanding Amount of the L/C Obligations in respect of Letters of Credit issued
by any specific L/C Issuer shall not exceed $50,000,000, unless such L/C Issuer
otherwise consents thereto.  Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence.  Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.

 

(ii)           No L/C Issuer shall issue any Letter of Credit, if, subject to
Section 2.03(b)(iii), the expiry date of the requested Letter of Credit would
occur more than twelve months after the date of issuance or last extension,
unless the Required Lenders have approved such expiry date.

 

(iii)          No L/C Issuer shall be under any obligation to issue any Letter
of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from

 

34

--------------------------------------------------------------------------------


 

issuing the Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)          the issuance of the Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)          except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $25,000;

 

(D)          the Letter of Credit is to be denominated in a currency other than
Dollars;

 

(E)           any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion;

 

(F)           the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

 

(G)          the expiry date of the requested Letter of Credit would occur after
the Letter of Credit Expiration Date.

 

(iv)          The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.

 

(v)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 

(vi)          The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in

 

35

--------------------------------------------------------------------------------


 

connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer.  Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 12:00 p.m. at least one
Business Day (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may reasonably require.  In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require.  Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, not later than 10:00 a.m. at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower (or the applicable Restricted Subsidiary) or enter into the applicable
amendment, as the case may be, in

 

36

--------------------------------------------------------------------------------


 

each case in accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.

 

(iii)          If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time, subject, in the case of an extension to an
expiry date later than the Letter of Credit Expiration Date, to the requirement
to Cash Collateralize such Letter of Credit in an amount not less than the
Minimum Collateral Amount applicable to such Letter of Credit on the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing the L/C Issuer not to
permit such extension.

 

(iv)          If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”).  Unless otherwise directed by the L/C
Issuer, the Borrower shall not be required to make a specific request to the L/C
Issuer to permit such reinstatement.  Once an Auto-Reinstatement Letter of
Credit has been issued, except as provided in the following sentence, the
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to reinstate all or a portion of the stated amount thereof in accordance with
the provisions of such Letter of Credit.  Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has

 

37

--------------------------------------------------------------------------------


 

received a notice (which may be by telephone or in writing) on or before the day
that is seven Business Days before the Non-Reinstatement Deadline (A) from the
Administrative Agent that the Required Lenders have elected not to permit such
reinstatement or (B) from the Administrative Agent, any Lender or the Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied (treating such reinstatement as an L/C Credit Extension for
purposes of this clause) and, in each case, directing the L/C Issuer not to
permit such reinstatement.

 

(v)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  Not later than 12:00 p.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum specified in Section 2.02 for the principal amount
of Base Rate Loans, but subject to the amount of the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02 (other than
the delivery of a Committed Loan Notice).  Any notice given by the L/C Issuer or
the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)           Each Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
Borrower shall be deemed to have

 

38

--------------------------------------------------------------------------------


 

incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate. 
In such event, each Lender’s payment to the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

 

(iv)          Until each Lender funds its Committed Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the L/C Issuer.

 

(v)           Each Lender’s obligation to make Committed Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice). 
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)          If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing.  If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

 

39

--------------------------------------------------------------------------------


 

(d)           Repayment of Participations.

 

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof in the same funds as those
received by the Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Restricted Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          waiver by the L/C Issuer of any requirement that exists for the
L/C Issuer’s protection and not the protection of the Borrower or any waiver by
the L/C Issuer which does not in fact materially prejudice the Borrower;

 

(v)           honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;

 

40

--------------------------------------------------------------------------------


 

(vi)                              any payment made by the L/C Issuer in respect
of an otherwise complying item presented after the date specified as the
expiration date of, or the date by which documents must be received under such
Letter of Credit if presentation after such date is authorized by the UCC or the
ISP, as applicable;

 

(vii)                           any payment by the L/C Issuer under such Letter
of Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

 

(viii)                        any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower or any of its Restricted Subsidiaries.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (viii) of Section 2.03(e); provided, however,
that anything in such clauses to the contrary notwithstanding, the Borrower may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In

 

41

--------------------------------------------------------------------------------


 

furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason. 
The L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

 

(g)                                  Applicability of ISP; Limitation of
Liability.  Unless otherwise expressly agreed by the L/C Issuer and the Borrower
when a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), the rules of the ISP shall apply to each standby
Letter of Credit.  Notwithstanding the foregoing, the L/C Issuer shall not be
responsible to the Borrower for, and the L/C Issuer’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of the L/C
Issuer required or permitted under any law, order, or practice that is required
or permitted to be applied to any Letter of Credit or this Agreement, including
the Law or any order of a jurisdiction where the L/C Issuer or the beneficiary
is located, the practice stated in the ISP or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

 

(h)                                 Letter of Credit Fees.  Subject to
Section 2.16, the Borrower shall pay to the Administrative Agent for the account
of each Lender in accordance with its Applicable Percentage a Letter of Credit
fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit (but excluding any Fronting Exposure that has been Cash Collateralized
by the Borrower pursuant to Section 2.15(a)(iv)).  For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06. 
Letter of Credit Fees shall be (i) due and payable on the third Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears.  If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrower shall pay directly to
the L/C Issuer for its own account a fronting fee with respect to each Letter of
Credit, at the rate per annum specified in the Fee Letter (or as separately
agreed in writing by such L/C Issuer and the Borrower), computed on the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears.  Such fronting fee shall be due and payable on the fifteenth Business
Day after the end of each March, June, September and December in respect of the
most recently-ended quarterly period (or portion thereof, in the case of the
first payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on the Letter of Credit Expiration Date and thereafter
on demand.  For purposes

 

42

--------------------------------------------------------------------------------


 

of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  In addition, the Borrower shall pay directly to the L/C Issuer
for its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

 

(j)                                    Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(k)                                 Letters of Credit Issued for Restricted
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Restricted Subsidiary, the Borrower shall be obligated to reimburse the L/C
Issuer hereunder for any and all drawings under such Letter of Credit.  The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Restricted Subsidiaries inures to the benefit of the Borrower, and
that the Borrower’s business derives substantial benefits from the businesses of
such Restricted Subsidiaries.

 

2.04.                     Swing Line Loans.

 

(a)                                 The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, shall make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate principal amount not
to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Committed Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Commitment; provided, however, that (x) after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Commitment, (y) the Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan, and (z) the
Swing Line Lender shall not be under any obligation to make any Swing Line Loan
if it shall determine (which determination shall be conclusive and binding
absent manifest error) that it has, or by such Credit Extension will have, after
giving effect to the provisions of Section 2.16(a)(iv), Fronting Exposure. 
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan shall
be a Base Rate Loan.  Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone. Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date, and shall specify

 

43

--------------------------------------------------------------------------------


 

(i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day.  Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof. 
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Lender make a Base Rate Committed Loan in an amount equal to
such Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum specified
therein for the principal amount of Base Rate Loans, but subject to the
unutilized portion of the Aggregate Commitments and the conditions set forth in
Section 4.02.  The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Administrative Agent.  Each Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to the Borrower in such amount.  The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Committed Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Committed Loans submitted by the
Swing Line Lender as set forth herein shall be deemed to be a request by the
Swing Line Lender that each of the Lenders fund its risk participation in the
relevant Swing Line Loan and each Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

 

44

--------------------------------------------------------------------------------


 

(iii)                               If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)                              Each Lender’s obligation to make Committed
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Lender its Applicable Percentage thereof in
the same funds as those received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

45

--------------------------------------------------------------------------------


 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Lender funds its Base Rate
Committed Loan or risk participation pursuant to this Section 2.04 to refinance
such Lender’s Applicable Percentage of any Swing Line Loan, interest in respect
of such Applicable Percentage shall be solely for the account of the Swing Line
Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.05.                     Prepayments.

 

(a)                                 Optional.

 

(i)                                     The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
12:00 p.m. (A) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (B) on the date of prepayment of Base Rate Committed Loans;
(ii) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding.  Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans.  The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment.  If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Subject to Section 2.16, each such
prepayment shall be applied to the Committed Loans of the Lenders in accordance
with their respective Applicable Percentages.

 

(ii)                                  The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

46

--------------------------------------------------------------------------------


 

(b)                                 Mandatory.

 

(i)                                     If for any reason the Total Outstandings
at any time exceed the Aggregate Commitments then in effect, the Borrower shall
immediately after the earlier of (i) the Borrower’s receipt of written notice
from the Administrative Agent thereof or (ii) the date any Responsible Officer
of the Borrower has actual knowledge thereof, prepay Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(i) unless after the
prepayment in full of the Loans the Total Outstandings exceed the Aggregate
Commitments then in effect.

 

(ii)                                  If any Loan Party receives any Debt
Incurrence Proceeds, the Borrower shall immediately after the receipt of such
Debt Incurrence Proceeds, prepay Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to the amount of such Debt Incurrence
Proceeds. The provisions of this Section do not constitute consent to the
issuance or incurrence of any Indebtedness by the Borrower or any of its
Restricted Subsidiaries not otherwise permitted hereunder.

 

(iii)                               If any Loan Party receives any Net Cash
Proceeds from the Disposition of Equity Interests in EnLink MLP or EnLink
Holdings, the Borrower shall immediately after the receipt of such Net Cash
Proceeds, prepay Loans and/or, unless the conditions specified in Section 4.02
are satisfied and would be satisfied after giving effect to such transactions,
Cash Collateralize the L/C Obligations in an aggregate amount equal to the
amount of such Net Cash Proceeds.

 

(iv)                              If any Loan Party completes a Disposition to
EnLink MLP in respect of which it receives Net Cash Proceeds in excess of
$50,000,000, the Borrower shall immediately after the receipt of such Net Cash
Proceeds, prepay Loans and/or, unless the conditions specified in Section 4.02
are satisfied and would be satisfied after giving effect to such transactions,
Cash Collateralize the L/C Obligations in an aggregate amount equal to the
amount of such Net Cash Proceeds.

 

(v)                                 Notwithstanding anything to the contrary
herein, the Aggregate Commitments shall not be reduced by any mandatory
prepayments required by this Section 2.05(b). For the avoidance of doubt, any
Net Cash Proceeds remaining after making any prepayment or Cash
Collateralization required by Section 2.05(b)(iii) or (iv) may be retained by
the Borrower and its Restricted Subsidiaries and used for any purpose not
prohibited by this Agreement.

 

2.06.                     Termination or Reduction of Commitments.  The Borrower
may, upon notice to the Administrative Agent, terminate the Aggregate
Commitments, or from time to time permanently reduce the Aggregate Commitments,
in whole or in part; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 p.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate

 

47

--------------------------------------------------------------------------------


 

Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate Commitments, such Sublimit shall be automatically
reduced by the amount of such excess.  The Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of the
Aggregate Commitments.  Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Applicable
Percentage.  All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

 

2.07.                     Repayment of Loans.

 

(a)                                 The Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of Committed Loans outstanding
on such date.

 

(b)                                 The Borrower shall repay each Swing Line
Loan on the earlier to occur of (i) the date ten Business Days after such Loan
is made and (ii) the Maturity Date.

 

2.08.                     Interest.

 

(a)                                 Subject to the provisions of subsection
(b) below, (i) each Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Committed Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

 

(b)                                 (i)                                     If
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iii)                               Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

48

--------------------------------------------------------------------------------


 

2.09.                     Fees.  In addition to certain fees described in
subsections (h) and (i) of Section 2.03:

 

(a)                                 Commitment Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee equal to the Applicable Rate times the
actual daily amount by which the Aggregate Commitments exceed the sum of (i) the
Outstanding Amount of Committed Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.16. For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the Aggregate Commitments for purposes of
determining the commitment fee. The commitment fee shall accrue beginning on the
earlier of (x) April 15, 2014 and (y) the Closing Date, and regardless of
whether one or more of the conditions in Article IV is not met at any time after
such date, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period.  The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

 

(b)                                 Other Fees.  (i)The Borrower shall pay to
the Arrangers and the Administrative Agent for their own respective accounts
fees in the amounts and at the times specified in the Fee Letters.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.10.                     Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.  (a)                All computations of interest
for Base Rate Loans (including Base Rate Loans determined by reference to the
Eurodollar Rate) shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Borrower or for any other
reason, the Borrower or the Required Lenders determine that (i) the Consolidated
Leverage Ratio as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Leverage Ratio
would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an

 

49

--------------------------------------------------------------------------------


 

actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period.  This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.04(c)(iii),
2.04(h) or 2.09(b) or under Article VIII.  The Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

 

2.11.                     Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a) above, each Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Lender of participations in Letters
of Credit and Swing Line Loans.  In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

 

2.12.                     Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrower shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein.  The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall

 

50

--------------------------------------------------------------------------------


 

continue to accrue.  If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

(b)                                 (i)                                    
Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 1:00 p.m. on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing.  Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

51

--------------------------------------------------------------------------------


 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Committed Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) are several and not joint.  The failure of any
Lender to make any Committed Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 10.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.13.                     Sharing of Payments by Lenders.    If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Committed Loans
made by it, or the participations in L/C Obligations or in Swing Line Loans held
by it resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Committed Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Committed Loans and subparticipations in L/C Obligations and Swing Line
Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (y) the application of Cash Collateral provided for in

 

52

--------------------------------------------------------------------------------


 

Section 2.15, or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Committed Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to the Borrower or any Affiliate thereof
(as to which the provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.14.                     Increase in Commitments.

 

(a)                                 Request for Increase.  Upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
from time to time, request an increase in the Aggregate Commitments (a
“Commitment Increase”) by an amount (for all such requests that are consummated)
not exceeding $100,000,000; provided that (i) any such request for an increase
shall be in a minimum amount of $20,000,000, and (ii) the Borrower may make a
maximum of four such requests (disregarding any such requests that are not
consummated).  At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period (the “Consent
Period”) within which each Lender is requested to respond (which shall in no
event be less than ten Business Days from the date of delivery of such notice to
the Lenders).

 

(b)                                 Lender Elections to Increase.  Each Lender
shall notify the Administrative Agent prior to the expiration of the Consent
Period as to whether it agrees to increase its Commitment in its sole discretion
and, if such Lender agrees to increase its Commitment, such Lender shall specify
the amount by which it is willing to increase its Commitment.  Any Lender not
responding within such time period shall be deemed to have declined to increase
its Commitment.

 

(c)                                  Notification by Administrative Agent;
Additional Lenders.  The Administrative Agent shall notify the Borrower and each
Lender of the Lenders’ responses to each request made hereunder.  To achieve the
full amount of a requested increase, the Borrower may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent.

 

(d)                                 Effective Date and Allocations.  If the
Aggregate Commitments are increased in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase.  The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date.

 

(e)                                  Conditions to Effectiveness of Increase. 
As a condition precedent to each Commitment Increase, (i) the Borrower shall
deliver to the Administrative Agent a certificate of each Loan Party dated as of
the Increase Effective Date signed by a Responsible Officer of such

 

53

--------------------------------------------------------------------------------


 

Loan Party (x) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such Commitment Increase, and (y) in the case
of the Borrower, certifying that, before and after giving effect to such
Commitment Increase, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects (except to the extent such representations and warranties are already
qualified as to materiality, in which case such representations and warranties
shall be true and correct in all respects) on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects (except to the extent such representations and warranties are
already qualified as to materiality, in which case such representations and
warranties shall be true and correct in all respects) as of such earlier date,
and except that for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01 (and, to the extent applicable, any
references in subsections (a) and (b) of Section 5.05 to CEI shall be deemed to
be a reference to the Borrower), and (B) no Default exists.  The Borrower shall
prepay any Committed Loans outstanding on the Increase Effective Date (and pay
any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section.

 

(f)                                   Conflicting Provisions.  This
Section shall supersede any provisions in Section 2.13 or 10.01 to the contrary.

 

2.15.                     Cash Collateral.

 

(a)                                 Certain Credit Support Events.  If (i) the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, that remains
outstanding for more than two Business Days, then within one Business Day
following the written request of the Administrative Agent or the L/C Issuer the
Borrower shall deliver to the Administrative Agent Cash Collateral in an amount
equal to such L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrower shall
be required to provide Cash Collateral pursuant to Section 8.02(c), or
(iv) there shall exist a Defaulting Lender, the Borrower shall immediately (in
the case of clause (iii) above) or within one Business Day (in all other cases)
following any request by the Administrative Agent or the L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.16(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).

 

(b)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuer and the Lenders, and
agrees to maintain, a first priority security interest in all Cash Collateral
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuer as herein provided, or that the

 

54

--------------------------------------------------------------------------------


 

total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrower will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, interest bearing deposit accounts at Bank of America. The Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.15 or Sections 2.03, 2.05, 2.16 or 8.02 in respect of Letters of
Credit shall be held and applied to the satisfaction of the specific L/C
Obligations, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with
Section 10.06(b)(vi))) or (ii) the determination by the Administrative Agent and
the L/C Issuer that there exists excess Cash Collateral; provided, however, the
Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

 

2.16.                     Defaulting Lenders.  (a)  Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and Section 10.01.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 10.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the L/C Issuer or Swing
Line Lender hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.15;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its

 

55

--------------------------------------------------------------------------------


 

portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.15; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.16(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any fee payable under Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.15.

 

(C)                               With respect to any fee payable under
Section 2.09(a) or any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swing Line Loans

 

56

--------------------------------------------------------------------------------


 

that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  All or any part of such Defaulting Lender’s
participation in L/C Obligations and Swing Line Loans shall be automatically
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (x) the conditions set forth in Section 4.02 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Commitment.  No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swing Line
Loans.  If the reallocation described in clause (a)(iv) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under applicable Law, (x) first, prepay
Swing Line Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure
and (y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in
accordance with the procedures set forth in Section 2.15.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, Swing Line Lender and the L/C Issuer agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Committed Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

57

--------------------------------------------------------------------------------


 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01.                     Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.  Any and all payments by or on account
of any obligation of any Loan Party under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
Law.  If any applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings for Indemnified Taxes applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding for
Indemnified Tax been made.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c)                                  Tax Indemnifications.  (i) The Borrower
shall indemnify each Recipient, and shall make payment in respect thereof within
20 days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01(c)(i)) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided, however, that the Borrower shall not
be required to indemnify a Recipient for Indemnified Taxes pursuant to this
Section 3.01(c)(i) unless such Recipient notifies the Borrower of the
indemnification claim for such Indemnified Taxes no later than nine months after
the earlier of (x) the date on which the relevant Governmental Authority makes
written demand upon the Recipient for payment of such Indemnified Taxes, and
(y) the date on which such Recipient has made payment of such Indemnified Taxes.
A certificate as to the amount of such payment or liability (that provides a
summary calculation of such Indemnified Tax) delivered to the Borrower by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error. The Borrower shall indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender for any reason fails to pay to the Administrative Agent as
required pursuant to Section 3.01(c)(ii) below, net of any amounts the
Administrative Agent has received as a set off against such Lender pursuant to
Section 3.01(c)(ii) below; provided that such indemnity shall not be available
to the extent that such payment is determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of the Administrative Agent; and provided
further that, if the

 

58

--------------------------------------------------------------------------------


 

Borrower is required to directly indemnify the Administrative Agent pursuant to
this sentence, the Administrative Agent shall take all steps reasonably
requested by the Borrower in order to ensure that the Borrower is subrogated to
the Administrative Agent’s right to collect from the applicable Lender. Prior to
seeking indemnity from the Borrower under the immediately preceding sentence,
the Administrative Agent shall make demand upon the applicable Lender for such
amounts owed and shall use commercially reasonable efforts to exercise any then
available set off rights against such Lender to satisfy such amounts owed.

 

(ii)                                  Each Lender shall, and does hereby,
severally indemnify, and shall make payment in respect thereof within 10 days
after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender (but only to the extent that the Borrower has
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (y) the
Administrative Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register, and
(z) the Administrative Agent and the Borrower, as applicable, against any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent or the Borrower in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).

 

(d)                                 Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrower or by the Administrative Agent to a Governmental Authority
as provided in this Section 3.01, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                                     Any Lender (which, for purposes of this
Section 3.01(e), shall include the Administrative Agent) that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable

 

59

--------------------------------------------------------------------------------


 

Law or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), properly completed and executed originals of IRS Form W-9 (or any
applicable successor form) certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, properly completed and
executed originals of IRS Form W-8BEN (or any applicable successor form)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, properly completed and
executed originals of IRS Form W-8BEN (or any applicable successor form)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)                                 properly completed and executed originals of
IRS Form W-8ECI (or any applicable successor form);

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit G-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower

 

60

--------------------------------------------------------------------------------


 

within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) properly completed and executed originals of
IRS Form W-8BEN (or any applicable successor form); or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, properly completed and executed originals of IRS Form W-8IMY
(or any applicable successor form), accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it

 

61

--------------------------------------------------------------------------------


 

shall update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(f)                                   Treatment of Certain Refunds.  If any
Recipient determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified by a Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this Section 3.01 or any Guaranty, it shall pay to the Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Loan Parties under this Section 3.01 or any
Guaranty with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower, upon the request of
such Recipient, agrees to repay the amount paid over to the Borrower pursuant to
this subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Recipient in the event such Recipient
is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to the Borrower pursuant
to this subsection the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
subsection shall not be construed to require any Recipient to make available its
Tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 

(g)                                  Survival.  Each party’s obligations under
this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

 

(h)                                 Defined Term.  For purposes of this
Section 3.01, the term “applicable Law” includes FATCA and the term “Lender”
includes any L/C Issuer.

 

3.02.                     Illegality.  If any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, then
the interest rate applicable to Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice,

 

62

--------------------------------------------------------------------------------


 

(x) the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate applicable to Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate.  Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.

 

3.03.                     Inability to Determine Rates.  If in connection with
any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof, (a) the Administrative Agent determines that (i) Dollar deposits are
not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, or
(ii) adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan or in connection with an existing or proposed Base Rate Loan (in each
case with respect to clause (a) above, “Impacted Loans”), or (b) the Required
Lenders determine that for any reason the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender. 
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (upon the
instruction of the affected Lenders) revokes such notice.  Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans in the amount specified therein.

 

3.04.                     Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or the L/C Issuer;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (e) of
the definition of Excluded Taxes and (C) 

 

63

--------------------------------------------------------------------------------


 

Other Connection Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

(iii)                               impose on any Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Eurodollar Rate Loans made by such Lender or
any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer (in each case in its capacity as such) hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender or the L/C Issuer, the Borrower will pay to such Lender or the L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the L/C
Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swing
Line Loans held by, such Lender, or the Letters of Credit issued by the L/C
Issuer, to a level below that which such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer or such Lender’s or the
L/C Issuer’s holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth in reasonable detail the
calculation of the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section 3.04 shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation,

 

64

--------------------------------------------------------------------------------


 

provided that the Borrower shall not be required to compensate a Lender or the
L/C Issuer pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than 180 days prior to the
date that such Lender or the L/C Issuer, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the L/C Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof).

 

(e)                                  Reserves on Eurodollar Rate Loans.  The
Borrower shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice; provided
that the Borrower shall not be required to pay to such Lender any portion of
such additional interest that accrued more than 180 days prior to any such
demand, unless such additional interest was not determinable on the date that is
180 days prior to such demand.

 

3.05.                     Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 10.13;

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained, but excluding the Applicable Rate
expected to be received by such Lender during the remainder of such Interest
Period.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank

 

65

--------------------------------------------------------------------------------


 

eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurodollar Rate Loan was in fact so funded.

 

3.06.                     Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender, or
any L/C Issuer, or any Governmental Authority for the account of any Lender or
any L/C Issuer pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then at the request of the Borrower such Lender or
such L/C Issuer shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender or such L/C Issuer, as the case may be.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or any L/C Issuer in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If (a) any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (b) any Lender
is a Defaulting Lender or a Non-Consenting Lender, or (c) any Lender’s
obligation to make or to convert or continue outstanding Loans as Eurodollar
Rate Loans has been suspended pursuant to Section 3.02, then the Borrower may
replace such Lender in accordance with Section 10.13.

 

3.07.                     Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.

 

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01.                     Conditions of Initial Credit Extension.  The
obligation of each L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:

 

66

--------------------------------------------------------------------------------


 

(i)                                     executed counterparts of this Agreement,
the Guaranty, and the Pledge Agreement, sufficient in number for distribution to
the Administrative Agent, each Lender and the Borrower;

 

(ii)                                  a Note executed by the Borrower in favor
of each Lender requesting a Note;

 

(iii)                               such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party;

 

(iv)                              such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that each of the Borrower and each Guarantor is
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

 

(v)                                 an opinion of Baker Botts L.L.P., counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender covering
such matters concerning the Loan Parties and the Loan Documents as the Lenders
may reasonably request and in form and substance reasonably satisfactory to the
Lenders;

 

(vi)                              a certificate signed by a Responsible Officer
of the Borrower certifying that the conditions specified in Sections 4.01(b),
(c) and (d) and 4.02(a) and (b) have been satisfied;

 

(vii)                           a duly completed Compliance Certificate as of
the last day of the most recently ended fiscal quarter (or fiscal year) of the
Borrower for which financial statements are available, signed by a Responsible
Officer of the Borrower and demonstrating pro forma compliance with the
financial covenants set forth in Section 7.13 (after giving effect to the
Combination and the incurrence of Indebtedness on the Closing Date);

 

(viii)                        a certificate as to the solvency of the Borrower
individually and the Loan Parties taken as a whole (after giving effect to the
Combination and the incurrence of Indebtedness on the Closing Date) from the
chief financial officer of EnLink Manager;

 

(ix)                              evidence that the Existing Credit Agreement
has been or concurrently with the Closing Date is being terminated and all Liens
securing obligations under the Existing Credit Agreement have been or
concurrently with the Closing Date are being released;

 

(x)                                 a Form U-1 duly executed and completed by
the Borrower; and

 

67

--------------------------------------------------------------------------------


 

(xi)                              such other assurances, certificates,
documents, consents or opinions as the Administrative Agent, the L/C Issuer, the
Swing Line Lender or the Required Lenders reasonably may require.

 

(b)                                 The Administrative Agent shall have received
evidence satisfactory to it that on or before the date of the initial Credit
Extension hereunder, the transactions contemplated by the Merger Agreement (as
amended, restated, supplemented or otherwise modified in a manner not materially
adverse to the Lenders unless the consent of each Lender has been obtained),
shall have been consummated, without the waiver or modification of any condition
precedent thereto or to the Merger Agreement (as defined therein) that is
materially adverse to the Lenders unless the consent of each Lender is obtained.

 

(c)                                  There shall not have occurred since
December 31, 2012 any event or condition that has had a Material Adverse Effect.

 

(d)                                 There shall not have occurred a Midstream
Group Material Adverse Effect or a Crosstex Material Adverse Effect (each as
defined in the Merger Agreement).

 

(e)                                  All filings, recordations and searches
necessary or reasonably requested by the Administrative Agent in connection with
the Liens and security interests on the Collateral shall have been duly made
(or, in the case of filings and recordations, provision acceptable to the
Administrative Agent shall have been made therefor).

 

(f)                                   The Lenders shall have received
satisfactory evidence that the Administrative Agent (on behalf of the Secured
Parties) shall have a valid and perfected first priority (subject to Permitted
Collateral Liens) Lien and security interest in the Equity Interests in EnLink
MLP and EnLink Holdings constituting Collateral and a valid and perfected first
priority (subject to Permitted Liens) Lien and security interest in the
Collateral other than Equity Interests in EnLink MLP and EnLink Holdings.

 

(g)                                  The Borrower and its Subsidiaries shall
have provided the documentation and other information to the Lenders that is
required by regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act.

 

(h)                                 The Lenders shall have received the Audited
Financial Statements, the Unaudited Financial Statements, the Pro Forma
Financial Statements and the Forecast Financial Statements.

 

(i)                                     Any fees required to be paid on or
before the Closing Date shall have been paid.

 

(j)                                    Unless waived by the Administrative
Agent, the Borrower shall have paid all reasonable fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced at least one
Business Day prior to the Closing Date.

 

(k)                                 The Administrative Agent shall have received
a funds flow memorandum in form and substance reasonably satisfactory to it.

 

68

--------------------------------------------------------------------------------


 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02.                     Conditions to all Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Committed Loans to the other Type,
or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:

 

(a)                                 The representations and warranties of the
Borrower contained in Article V and the representations and warranties of the
Loan Parties contained in any other Loan Document shall be true and correct in
all material respects (except to the extent such representations and warranties
are already qualified as to materiality, in which case such representations and
warranties shall be true and correct in all respects) on and as of the date of
such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (except to the extent such
representations and warranties are already qualified as to materiality, in which
case such representations and warranties shall be true and correct in all
respects) as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01 (and, to the extent applicable, any references in subsections
(a) and (b) of Section 5.05 to CEI shall be deemed to be a reference to the
Borrower).

 

(b)                                 No Default shall have occurred and be
continuing, or would result from such proposed Credit Extension or from the
application of the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01.                     Existence, Qualification and Power.  Each Loan Party
and each Material Restricted Subsidiary thereof (a) is duly organized or formed,
validly existing and, as applicable,

 

69

--------------------------------------------------------------------------------


 

in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite corporate or equivalent power and authority
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and, as applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification; except in each case
referred to in clause (b)(i) or (c), to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.

 

5.02.                     Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) violate (i) the terms of any
of such Person’s Organization Documents; (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or (iii) any provision of Law applicable to it,
(b) result in the acceleration of any Indebtedness owed by it, except as could
not reasonably be expected to have a Material Adverse Effect, (c) result in any
breach of, or a default under, any material Contractual Obligation to which such
Person is a party or to which its properties are bound, except as could not
reasonably be expected to have a Material Adverse Effect or (d) result in the
creation of any consensual Lien upon any of its material assets except as
expressly contemplated in, or permitted by, the Loan Documents.

 

5.03.                     Governmental Authorization; Other Consents.  Other
than the filings which may be necessary to perfect the Administrative Agent’s
Lien under the Security Documents and a Federal Reserve Form FR U-1 (OMB
No. 7100-0115) with respect to the pledged Equity Interests of EnLink MLP, no
material approval, consent, exemption, or authorization of, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person
that has not been obtained is required to be made or obtained by any of the Loan
Parties a party thereto pursuant to the provisions of any material Law
applicable to it as a condition to (a) its execution, delivery or performance of
this Agreement or any other Loan Document to which it is a party except those
relating to performance thereof as would ordinarily be made or done in the
ordinary course of business after the Closing Date, (b) the grant by any Loan
Party of the Liens granted by it pursuant to any of the Security Documents,
(c) the perfection or maintenance of the Liens created under any of the Security
Documents (including the first priority (subject to Permitted Collateral Liens)
nature thereof with respect to Equity Interests constituting Collateral), or
(d) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents other than those required pursuant to securities Laws that
may be applicable to the disposition of any property subject to such securities
Laws.

 

5.04.                     Binding Effect.  This Agreement has been, and each
other Loan Document to which any Loan Party is a party, when delivered
hereunder, will have been, duly executed and delivered by such Loan Party.  This
Agreement constitutes, and each other such Loan Document when so executed and
delivered will constitute, a legal, valid and binding obligation of the Loan
Party party hereto or thereto, as the case may be, enforceable against such Loan
Party in accordance with its terms, except, in each case (a) as may be limited
by bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
other similar laws relating to or affecting the enforcement of creditors’ rights
generally, and by general principles of equity which may limit the right to
obtain equitable remedies (regardless of whether such enforceability is a
proceeding

 

70

--------------------------------------------------------------------------------


 

in equity or at law) and (b) as to the enforceability of provisions for
indemnification and the limitations thereon arising as a matter of law or public
policy.

 

5.05.                     Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (ii) fairly
present in all material respects the financial condition of CEI and its
Subsidiaries on a consolidated basis as of the date thereof and their results of
operations for the period covered thereby.

 

(b)                                 The Unaudited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present in all material respects the financial condition of CEI and its
Subsidiaries on a consolidated basis as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

(c)                                  As of the Closing Date, for the period from
December 31, 2012 through the Closing Date, there exists no event or
circumstance with respect to the Borrower, the Restricted Subsidiaries and the
Unrestricted Subsidiaries taken as a whole, either individually or in the
aggregate, that has had or would reasonably be expected to have a Material
Adverse Effect.

 

(d)                                 The Pro Forma Financial Statements fairly
present in all material respects the consolidated pro forma financial condition
of the Borrower and its Subsidiaries as at the date specified therein and the
consolidated pro forma results of operations of the Borrower and its
Subsidiaries for the period ended on such date, all in accordance with GAAP,
subject to the absence of footnotes and to normal year-end audit adjustments.

 

(e)                                  The Forecast Financial Statements were
prepared in good faith and on the basis of information and assumptions that the
Borrower believed to be reasonable as of the date such information was furnished
(it being recognized by the Lenders that such estimates, financial projections
and forecasts as they relate to future events are not to be viewed as fact and
that actual results during the period or periods covered by such estimates,
financial projections and forecasts may differ from the projected results set
forth therein by a material amount).

 

5.06.                     Litigation.  Except as disclosed in the Audited
Financial Statements, or in Schedule 5.06, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower,
overtly threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Loan Party, or against any of their
properties or revenues that, as of the Closing Date, either individually or in
the aggregate would reasonably be expected to have a Material Adverse Effect.

 

5.07.                     No Default.  No Default has occurred and is continuing
or would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

 

5.08.                     Ownership of Property; Liens.  Each Loan Party and
each Restricted Subsidiary has good record and marketable title in fee simple
to, or valid leasehold interests in, all real

 

71

--------------------------------------------------------------------------------


 

property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  The property of each Loan Party
and the Restricted Subsidiaries is subject to no Liens, other than Permitted
Liens. All of the outstanding limited partner interests and common units in
EnLink MLP and EnLink Holdings directly or indirectly owned by the Borrower and
its Restricted Subsidiaries, and all of the outstanding Equity Interests in
EnLink GP, each Guarantor and each Material Restricted Subsidiary directly or
indirectly owned by the Borrower and its Restricted Subsidiaries have been
validly issued, are fully paid and non-assessable and, as of the Closing Date,
are owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.08,
free and clear of all Liens other than Permitted Collateral Liens and Liens
granted to the Administrative Agent for the benefit of the Secured Parties under
the Security Documents. Set forth on Part (b) of Schedule 5.08 is a complete and
accurate list of all Loan Parties, showing as of the Closing Date for each Loan
Party the jurisdiction of its incorporation or organization, the address of its
principal place of business and its U.S. taxpayer identification number, if any.

 

5.09.                     Environmental Compliance.  Each Loan Party and the
Restricted Subsidiaries conduct in the ordinary course of business a review of
the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof the
Borrower has reasonably concluded that each Loan Party and the Restricted
Subsidiaries are in compliance with such Environmental Laws and are not subject
to any claims thereunder except, in each case, as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.10.                     Insurance.  The properties of each Loan Party and the
Restricted Subsidiaries are insured with financially sound and reputable
insurance companies not Affiliates of a Loan Party, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Loan Party or the applicable Restricted Subsidiary operates.

 

5.11.                     Taxes.  Each Loan Party and its Restricted
Subsidiaries have filed all Federal, state and other Tax returns and reports
required to be filed by them, and have paid all Federal, state and other Taxes,
governmental assessments, governmental fees and other governmental charges
levied or imposed upon them or their properties, income or assets that are due
and payable by them, except (i) those which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP or (ii) where failure to do so would
not reasonably be expected to have a Material Adverse Effect. To the Borrower’s
knowledge, there is no proposed tax assessment against any Loan Party or any
Subsidiary that would, if made, have a Material Adverse Effect.  As of the
Closing Date, neither the Borrower nor any Restricted Subsidiary is party to any
tax sharing agreement with a party other than the Borrower and/or any of its
Restricted Subsidiaries, except for customary arrangements with respect to Texas
franchise taxes (including, for the avoidance of doubt, margin taxes).

 

72

--------------------------------------------------------------------------------


 

5.12.                     ERISA Compliance.

 

(a)                                 Except as disclosed in the Audited Financial
Statements or in Schedule 5.12, each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other applicable
Federal or state laws to the extent that any non-compliance therewith could
reasonably be expected to result in a Material Adverse Effect.  Each Pension
Plan that is intended to be a qualified plan under Section 401(a) of the Code
has received a favorable determination or opinion letter from the IRS to the
effect that the form of such Plan is qualified under Section 401(a) of the Code
and the trust related thereto has been determined by the IRS to be exempt from
federal income tax under Section 501(a) of the Code, or an application for such
a letter has been submitted to the IRS.  To the knowledge of the Borrower,
nothing has occurred with respect to the Borrower, or any ERISA Affiliate that
would prevent or cause the loss of such tax-qualified status.

 

(b)                                 Except as disclosed in the Audited Financial
Statements or in Schedule 5.12, there are no pending or, to the knowledge of the
Borrower, overtly threatened in writing, claims, actions or  lawsuits, or action
by any Governmental Authority, with respect to any Plan that  could reasonably
be expected to have a Material Adverse Effect.  Except as disclosed in the
Audited Financial Statements or in Schedule 5.12, there has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  Except as disclosed in the Audited
Financial Statements or in Schedule 5.12, (i) no ERISA Event has occurred, and
neither the Borrower nor any ERISA Affiliate has actual knowledge of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan; (ii) each Loan Party and
each ERISA Affiliate has met in all material respects all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding
Rules has been applied for or obtained; (iii) as of the most recent valuation
date for any Pension Plan, the funding target attainment percentage (as defined
in Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor
any ERISA Affiliate has actual knowledge of any facts or circumstances that
could reasonably be expected to cause the funding target attainment percentage
for any such plan to drop below 60% as of the most recent valuation date;
(iv) neither any Loan Party nor any ERISA Affiliate has incurred any liability
to the PBGC other than for the payment of premiums or obligations of immaterial
amounts, and there are no premium payments which have become due that are
delinquent or are being contested in good faith; (v) neither the Borrower nor
any ERISA Affiliate has, to its actual knowledge, engaged in a transaction that
could be subject to Section 4069 or Section 4212(c) of ERISA; and (vi) to the
actual knowledge of the Borrower, no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

 

5.13.                     Margin Regulations; Investment Company Act.

 

(a)                                 No Loan Party or any of its Subsidiaries is
engaged nor will engage, principally or as one of its important activities, in
the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.

 

73

--------------------------------------------------------------------------------


 

(b)                                 Neither the Borrower, nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940.

 

5.14.                     Disclosure.  No report, financial statement,
certificate or other information (other than projected and forecast financial
information and information of a general economic nature or industry specific
information) furnished by or on behalf of any Loan Party, or any of their
respective Subsidiaries to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
(including those delivered hereunder or under any other Loan Document (in each
case, as modified or supplemented by other information so furnished, when so
modified or supplemented)) contains any untrue statement of a material fact or
omits to state any material fact necessary to make the statements contained
herein or therein not misleading when taken as a whole with other previously
provided information, in the light of the circumstances under which made or
deemed made and as of the date made or deemed made (or if such information
expressly relates or refers to an earlier date, as of such earlier date);
provided that, to the extent relating to Devon or any of its Subsidiaries or
affiliates (excluding the Loan Parties and their Subsidiaries) or their
respective businesses, such representation and warranty is made only to the
knowledge of the Borrower after due inquiry.

 

5.15.                     Compliance with Laws.  Except as set forth in Schedule
5.15, each of the Loan Parties and each of their Restricted Subsidiaries is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith, and if necessary, by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

5.16.                     Solvency.  The Borrower, individually, is Solvent. The
Loan Parties, together with their Subsidiaries on a consolidated basis taken as
a whole, are Solvent.

 

5.17.                     Collateral Documents.  The provisions of the Security
Documents are effective to create in favor of the Administrative Agent for the
benefit of the Secured Parties a legal, valid and enforceable first priority
(subject to Permitted Collateral Liens) perfected Lien on all right, title and
interest of the respective Loan Parties in Equity Interests constituting
Collateral and first priority (except for Permitted Liens entitled to priority
under applicable law) Lien on all right, title and interest of the respective
Loan Parties in the Collateral (other than Equity Interests) described therein. 
Except for filings and other actions as contemplated hereby and by the Security
Documents, no filing or other action will be necessary to perfect or protect
such Liens.

 

5.18.                     OFAC.  Neither the Borrower, nor any of its
Subsidiaries, nor, to the knowledge of the Borrower or any of its Subsidiaries,
any director, officer, employee, agent, affiliate or representative thereof, is
an individual or entity currently the subject of any Sanctions, nor is the
Borrower or any of its Subsidiaries located, organized or resident in a
Designated Jurisdiction.

 

74

--------------------------------------------------------------------------------


 

ARTICLE VI.
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent obligations not yet due and payable and
Obligations in respect of Secured Cash Management Agreements and Secured Hedge
Agreements) hereunder shall remain unpaid or unsatisfied, or (unless a
collateral arrangement satisfactory to the L/C Issuer has been entered into) any
Letter of Credit shall remain outstanding, the Borrower shall, and shall (except
in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause
each Restricted Subsidiary to:

 

6.01.                     Financial Statements.  Deliver to the Administrative
Agent:

 

(a)                                 as soon as available, but in any event
within 90 days after the end of each fiscal year of the Borrower (or, if
earlier, 15 days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC)) (commencing with the
fiscal year ending December 31, 2014), a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or any qualification as to the scope of such audit; and

 

(b)                                 as soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower (or, if earlier, 5 days after the date required to
be filed with the SEC (without giving effect to any extension permitted by the
SEC)) (commencing with the fiscal quarter ending March 31, 2014), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, the related consolidated statements of income or operations for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended, and
the related consolidated statements of changes in shareholders’ equity, and cash
flows for the portion of the Borrower’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by the
chief executive officer, chief financial officer, vice president — finance,
treasurer or controller of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

6.02.                     Certificates; Other Information.  Deliver to the
Administrative Agent:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b) (commencing with
the delivery of the financial statements for the fiscal quarter ending March 31,
2014), a duly completed Compliance Certificate signed by the chief

 

75

--------------------------------------------------------------------------------


 

executive officer, chief financial officer, vice president — finance, treasurer
or controller of the Borrower (which delivery may, unless the Administrative
Agent, or a Lender requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes), and including a reconciliation of the
Borrower’s calculation of Consolidated EBITDA versus the calculation of net
income in accordance with GAAP as set forth in the financial statements referred
to in Sections 6.01(a) and (b);

 

(b)                                 promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(c)                                  promptly to the Administrative Agent upon
written request, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Restricted Subsidiary, or compliance
with the terms of the Loan Documents, in each case which are reasonably
requested by the Administrative Agent or any Lender and not subject to
confidentiality restrictions or attorney-client privilege; and

 

(d)                                 promptly after obtaining knowledge thereof,
notice of any public announcement by Moody’s or S&P of any downgrade in a Debt
Rating.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent and including the Securities and Exchange Commission’s
website on the internet at www.sec.gov); provided that: (i) the Borrower shall
deliver paper copies of such documents to the Administrative Agent or any Lender
upon its request to the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent (by
facsimile or electronic mail) of the posting of any such documents.  The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak or another

 

76

--------------------------------------------------------------------------------


 

similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform that is not designated “Public Side
Information.”

 

6.03.                     Notices.  Promptly notify the Administrative Agent and
each Lender:

 

(a)                                 of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect;

 

(c)                                  of any Disposition by the Borrower or any
of its Restricted Subsidiaries of Equity Interests in EnLink MLP or EnLink
Holdings or any other Equity Interests constituting Collateral;

 

(d)                                 of any Disposition by the Borrower or any of
its Restricted Subsidiaries of any assets to EnLink MLP or EnLink Holdings
having an aggregate fair market value in excess of $25,000,000;

 

(e)                                  of any change in any Loan Party’s legal
name or jurisdiction of organization; and

 

(f)                                   of any public announcement by Moody’s or
S&P of any change in a Debt Rating.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.

 

6.04.                     Payment of Taxes, Etc.  (a) Timely file all tax
returns (including any extensions) required to be filed by it, (b) pay all
taxes, governmental assessments and other governmental charges or levies imposed
upon it or upon its property and payable by it before the same shall become
delinquent or in default, and (c) maintain appropriate accruals and reserves for
all of the foregoing as required by GAAP, except to the extent that (i) it is in
good faith contesting the validity thereof by appropriate proceedings, if
necessary, diligently conducted and has set aside on its books adequate reserves
therefor which are required by GAAP or (ii) such non-filing, non-

 

77

--------------------------------------------------------------------------------


 

payment or non-maintenance would not reasonably be expected to result in a
Material Adverse Effect.

 

6.05.                     Preservation of Existence, Etc.  (a) Preserve and
maintain its legal existence and good standing under the Laws of the
jurisdiction of its organization; and (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary in the normal
conduct of its business, except in each case (i) where the failure to do so
would not reasonably be expected to have a Material Adverse Effect or (ii) as
permitted in Section 7.03.

 

6.06.                     Maintenance of Properties.  Maintain all of its
material properties and equipment that are necessary in the operation of its
business in good working order and condition, ordinary wear and tear and
obsoleteness excepted, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

6.07.                     Maintenance of Insurance.  Maintain, with financially
sound and reputable insurance companies, insurance or, at its option,
self-insure in such amounts (after giving effect to any self-insurance
compatible with the following standards) and against such risks as are
customarily insured by other Persons engaged in the same or similar business and
owning similar properties; provided, however, that notwithstanding the foregoing
provisions of this  Section 6.07, the Loan Parties or any of their Subsidiaries
may effect workers’ compensation or similar insurance in respect of operations
in any state or other jurisdiction through any insurance fund operated by such
state or other jurisdiction or by causing to be maintained a system or systems
of self-insurance in accord with applicable laws.  The insurance coverages and
amounts will be reasonably determined by the Borrower, based on coverages
carried by prudent owners of similar property, and with respect to each
Restricted Subsidiary, may be maintained by the Borrower.

 

6.08.                     Compliance with Laws.  Comply in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings, if necessary, diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

6.09.                     Books and Records.  Maintain full and accurate books
of record and account in conformity with GAAP consistently applied.

 

6.10.                     Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent to visit and inspect any of
its properties, to examine its corporate, financial and operating records, and
to make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its officers and independent public accountants, all
at such reasonable times during normal business hours, upon reasonable advance
notice to the Borrower. Each of the foregoing inspections and examinations shall
be made subject to compliance with applicable safety standards and the same
conditions applicable to the Loan Parties or any Subsidiary in respect of
property of that Person on the premises of Persons other than the Loan Parties,
Subsidiary or Affiliate thereof, and all information, books and records
furnished or requested to be made, all information to be investigated or
verified, all copies and abstracts of all

 

78

--------------------------------------------------------------------------------


 

information, books and records and all discussion conducted with any officer,
employee or representative of any Loan Party or any Subsidiary, in each case,
shall be subject to any applicable attorney-client privilege exceptions which
such Loan Party or such Subsidiary determines is reasonably necessary and
compliance with conditions to disclosures under non-disclosure agreements
between any Loan Party or any Subsidiary and Persons other than the Loan
Parties, Subsidiary, or Affiliate thereof and the express undertaking of each
Person acting at the direction of or on behalf of any Lender Party to be bound
by the confidentiality provisions of Section 10.07 of this Agreement.

 

6.11.                     Use of Proceeds.  Use the proceeds of the Credit
Extensions for (i) refinancing outstanding indebtedness under the Existing
Credit Agreement, (ii) working capital, capital expenditures, repayment of
intercompany debt, and acquisitions, (iii) financing fees, costs and expenses
incurred by the Borrower in connection with the Combination, and (iv) other
general corporate purposes not in violation of any Law applicable to it.

 

6.12.                     Additional Guarantors.  Prior to the occurrence of an
Investment Grade Event:

 

(a)                                 Upon the formation or acquisition of any new
direct or indirect Specified Subsidiary by any Loan Party, then the Borrower
shall, at the Borrower’s expense:

 

(i)                                     subject to subsection (d) below, within
30 Business Days (or such longer period as permitted by the Administrative Agent
in its sole discretion) after such formation or acquisition or such Subsidiary
becoming a Specified Subsidiary, cause such Specified Subsidiary to duly execute
and deliver to the Administrative Agent a supplement to the Guaranty
substantially in the form attached thereto; and

 

(ii)                                  subject to subsection (d) below, within 30
Business Days (or such longer period as permitted by the Administrative Agent in
its sole discretion) after such formation or acquisition or such Subsidiary
becoming a Specified Subsidiary, cause such Specified Subsidiary to duly execute
and deliver to the Administrative Agent Security Documents consistent in scope
with the Security Documents delivered on the Closing Date (but modified as
necessary to include any type of Equity Collateral not existing on the Closing
Date), as specified by and in form and substance reasonably satisfactory to the
Administrative Agent securing payment of the Obligations.

 

(b)                                 Upon the acquisition by the Borrower or any
Specified Subsidiary of (A) any limited partner interests or common units in
EnLink MLP or EnLink Holdings, (B) any Equity Interests in any Guarantor,
(C) any Equity Interests in EnLink GP, or (D) any Equity Interests in any
Material Restricted Subsidiary (collectively, the “Equity Collateral”), then the
Borrower shall, at the Borrower’s expense within 30 Business Days (or such
longer period as permitted by the Administrative Agent in its sole discretion)
after such acquisition, cause, subject to subsection (d) below, the Equity
Collateral owned directly by the Borrower or such Specified Subsidiary to be
subject to a first priority (subject to Permitted Collateral Liens), perfected
Lien in favor of the Administrative Agent pursuant to the terms and conditions
of the Security Documents.

 

79

--------------------------------------------------------------------------------


 

(c)                                  Subject to subsection (d) below, at any
time upon the request of the Administrative Agent, the Borrower shall promptly
execute and deliver or cause its Specified Subsidiaries and other Subsidiaries
that are Loan Parties to execute and deliver any and all further instruments and
documents and take all such other action as the Administrative Agent may
reasonably deem necessary or desirable in order to perfect, protect, and
preserve the Liens of such Security Documents or to grant a Lien in additional
Equity Collateral.

 

(d)                                 Notwithstanding anything to the contrary in
this Agreement or any other Loan Document, (i) the Equity Interests in any
Excluded CFC subject to any Liens under the Loan Documents shall be limited (in
the aggregate), and the Collateral shall be limited (in the case of Equity
Interests in an Excluded CFC), to 65% of the voting Equity Interests owned
directly by the Borrower and/or its Domestic Subsidiaries in such Excluded CFC
(based on the combined voting power of all classes of stock in the Excluded CFC
entitled to vote, within the meaning of Treasury Regulation
Section 1.956-2(c)(2)) and 100% of the non-voting Equity Interests owned
directly by the Borrower and/or its Domestic Subsidiaries in such Excluded CFC,
(ii) no Excluded CFC shall be required to execute a supplement to the Guaranty,
and (iii) no Excluded CFC shall be required to execute any Security Documents,
grant a Lien in any of its assets and/or otherwise pledge any of its assets, and
no assets of any Excluded CFC shall constitute Collateral. For purposes of this
Section 6.12(d), any “stock entitled to vote” within the meaning of Treasury
Regulation Section 1.956-2(c)(2) shall be treated as an Equity Interest that is
a voting Equity Interest (and, for the avoidance of doubt, shall not be treated
as a non-voting Equity Interest).

 

6.13.                     Further Assurances.  Promptly after any reasonable
request by the Administrative Agent, or any Lender through the Administrative
Agent made prior to the occurrence of an Investment Grade Event, (a) correct any
material defect or error that may be discovered in any Loan Document or in the
execution, acknowledgment, filing or recordation thereof, and (b) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to
(i) carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable law, subject any Loan Party’s properties,
assets, rights or interests that are purported to be Collateral to the Liens now
or hereafter intended by the parties hereto to be covered by any of the Security
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Security Documents and any of the Liens intended by the parties
hereto to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Administrative
Agent the rights granted or now or hereafter intended by the parties hereto to
be granted to the Administrative Agent under any Loan Document or under any
other instrument executed in connection with any Loan Document to which any Loan
Party is or is to be a party, and cause each of its Restricted Subsidiaries to
do so.

 

6.14.                     Designation of Subsidiaries.

 

(a)                                 After the Closing Date, the Borrower may
designate any Subsidiary as an Unrestricted Subsidiary by delivery of a
certificate of a Responsible Officer of the Borrower to the Administrative
Agent, which certificate shall name each of the Subsidiaries being designated as
Unrestricted Subsidiaries, state the effective date of such designation, which
shall be the date

 

80

--------------------------------------------------------------------------------


 

of delivery of such certificate, and certify that all of the conditions set
forth in this Section 6.14 have been satisfied. A Subsidiary may be designated
as an Unrestricted Subsidiary, only if after giving effect to such designation
no Default shall have occurred and be continuing or would occur as a consequence
thereof and provided further that each of the following conditions is satisfied
with respect to such Subsidiary and all of its Subsidiaries:

 

(i)                                     such Subsidiary is not a Guarantor, nor
is such Subsidiary required to be a Guarantor pursuant to Section 6.12;

 

(ii)                                  (A) neither the Borrower nor any of its
Restricted Subsidiaries provides any Guarantee of, or any credit support for,
any Indebtedness (contingent or otherwise) of such Subsidiary (or any of its
Subsidiaries), or otherwise is directly or indirectly liable for any
Indebtedness (contingent or otherwise) of such Subsidiary (or any of its
Subsidiaries), (B) no Indebtedness (contingent or otherwise) of such Subsidiary
(or any of its Subsidiaries) is with recourse to the Borrower or any Restricted
Subsidiary, (C) neither the Borrower nor any of its Restricted Subsidiaries has
any direct or indirect obligation to maintain or preserve the financial
condition of such Subsidiary (or any of its Subsidiaries) or to cause any such
Subsidiary (or any of its Subsidiaries) to achieve any specified level of
operating results, and (D) there are no Liens on any property of the Borrower or
any Restricted Subsidiary securing, nor is any of their property otherwise
subject (directly or indirectly) to the satisfaction of, any Indebtedness
(contingent or otherwise), of any such Subsidiary (or any of its Subsidiaries);
and

 

(iii)                               such Subsidiary does not, nor does any of
its Subsidiaries (i) own any capital stock of or other equity interests in the
Borrower or any Restricted Subsidiary, (ii) hold any Indebtedness of the
Borrower or any Restricted Subsidiary, except in the ordinary course of business
but in no event Indebtedness for borrowed money, or (iii) hold any Lien on
property of the Borrower or any Restricted Subsidiary, except in connection with
the ordinary course of business but in no event to secure debt for borrowed
money.

 

(b)                                 If at any time any Unrestricted Subsidiary
designated as such pursuant to Section 6.14(a) fails to meet any of the
requirements set forth in Section 6.14(a)(i), (ii) or (iii), then (i) it and
each of its Subsidiaries shall thereafter cease to be Unrestricted Subsidiaries
and it and each of its Subsidiaries shall be Restricted Subsidiaries, and
(ii) the Borrower shall so notify the Administrative Agent.

 

(c)                                  The Borrower may at any time designate any
Unrestricted Subsidiary designated as such pursuant to Section 6.14(a) to be a
Restricted Subsidiary, provided that all of the Subsidiaries of such
Unrestricted Subsidiary shall also be designated as Restricted Subsidiaries, and
provided further that immediately after giving effect to such designation no
Default shall have occurred and be continuing or would occur as a consequence
thereof. Such designation shall be made by delivery of a certificate of a
Responsible Officer of the Borrower to the Administrative Agent, which
certificate shall (i) name each of the Subsidiaries being designated as a
Restricted Subsidiary, (ii) state the effective date of such designation, which
shall be the date of delivery of such certificate, and (iii) certify that all of
the conditions to such designation set forth in this Section 6.14 have been
satisfied.

 

81

--------------------------------------------------------------------------------


 

(d)                                 As of the Closing Date, there are no
Unrestricted Subsidiaries other than EnLink MLP, EnLink Holdings, E2, E2
Appalachian, and each of their respective Subsidiaries.

 

6.15.                     Maintenance of Control of EnLink MLP and EnLink
Holdings.

 

(a)                                 Maintain Control of each of EnLink MLP and
EnLink Holdings;

 

(b)                                 own, directly or indirectly, at least 50% of
the equity interests entitled to vote for the board of directors or equivalent
governing body of EnLink GP and EnLink Holdings GP; and

 

(c)                                  cause EnLink GP to be the general partner
of EnLink MLP and cause EnLink Holdings GP to be the general partner of EnLink
Holdings;

 

provided that, notwithstanding anything to the contrary contained in this
Agreement, EnLink Holdings and/or EnLink Holdings GP may merge with and into
EnLink MLP and/or one or more of its Subsidiaries.

 

ARTICLE VII.
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent obligations not yet due and payable
and Obligations in respect of Secured Cash Management Agreements and Secured
Hedge Agreements) shall remain unpaid or unsatisfied, or (unless a collateral
arrangement satisfactory to the L/C Issuer has been entered into) any Letter of
Credit shall remain outstanding, no Loan Party shall, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:

 

7.01.                     Liens.  Create, incur, assume or permit to exist any
Lien upon any of its property to secure Indebtedness, whether now owned or
hereafter acquired, other than the following:

 

(a)                                 Liens pursuant to any Loan Document or
securing any of the Obligations;

 

(b)                                 Liens for Taxes, assessments, charges and
levies not yet delinquent or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

 

(c)                                  carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens (including Liens on property of
the Borrower or any Subsidiary in the possession of storage facilities,
pipelines or barges) arising in the ordinary course of business which are not
overdue for a period of more than 60 days or which are being contested in good
faith and by appropriate proceedings, if necessary, diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

(d)                                 Liens on cash and cash equivalents securing
obligations under Swap Contracts;

 

82

--------------------------------------------------------------------------------


 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation (other than any Lien imposed by ERISA) or to
secure letters of credit issued with respect thereto;

 

(f)                                   deposits to secure the performance of
bids, trade contracts, leases (other than for borrowed money), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business (or to secure letters
of credit issued in connection therewith);

 

(g)                                  easements, rights-of-way, restrictions and
other similar encumbrances affecting real property or minor imperfections in
title thereto which, in the aggregate, are not material in amount, and which do
not materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person;

 

(h)                                 inchoate Liens in respect of pending
litigation or Liens securing judgments for the payment of money (or securing
letters of credit, appeal or other surety bonds related to such judgments) not
constituting an Event of Default under Section 8.01(h);

 

(i)                                     Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies as to deposit accounts or other funds maintained
with a creditor depository institution and arising in the ordinary course of
business;

 

(j)                                    Liens in respect of Operating Leases;

 

(k)                                 Liens securing Acquired Indebtedness,
provided that (i) each such Lien (A) existed at the time the obligor thereon was
merged with the Borrower or any Subsidiary or otherwise became a Subsidiary, and
was not created in anticipation thereof, or (B) was created solely for the
purpose of securing Indebtedness representing, or incurred to finance, refinance
or refund, the cost of the acquisition of such obligor and (ii) no such Lien
shall extend to or cover any other property or asset of the Borrower or any
Subsidiary other than the property or assets of such obligor and any additions
thereto, proceeds thereof and property in replacement or substitution thereof;

 

(l)                                     Liens on any asset acquired by the
Borrower or any Subsidiary; provided that (i) each such Lien existed at the time
of such acquisition and was not created in anticipation thereof and (ii) no such
Lien shall extend to or cover any property or asset of the Borrower or any
Subsidiary other than the property or asset so acquired and any additions
thereto, proceeds thereof and property in replacement or substitution thereof;

 

(m)                             rights reserved to or vested in any Governmental
Authority by the terms of any right, power, franchise, grant, license or permit,
or by any provision of Law, to revoke or terminate any such right, power,
franchise, grant, license or permit or to condemn or acquire by eminent domain
or similar process;

 

(n)                                 rights reserved to or vested by Law in any
Governmental Authority to, control or regulate any of the properties of the
Borrower or any Subsidiary or the use thereof or the rights and interests of the
Borrower or any Subsidiary therein, in any manner under any and all Laws;

 

83

--------------------------------------------------------------------------------


 

(o)                                 rights reserved to the grantors of any
properties of the Borrower or any Subsidiary, and the restrictions, conditions,
restrictive covenants and limitations, in respect thereto, pursuant to the
terms, conditions and provisions of any rights-of-way agreements, contracts or
other agreements therewith;

 

(p)                                 Liens securing obligations of a Subsidiary
(but not the Borrower) owed to the Borrower or to another Subsidiary of the
Borrower;

 

(q)                                 Liens securing Indebtedness, including
Capital Leases, incurred or assumed for the purpose of financing all or any part
of the cost of acquiring, repairing, constructing or improving fixed or capital
assets; provided that (i) any such Lien shall be created substantially
simultaneously with or within 12 months after the acquisition thereof or the
completion of the repair, construction or improvement thereof, (ii) such Lien
shall not apply to any other property or assets of the Borrower or any of its
Subsidiaries (other than repairs, renewals, replacements, additions, accession,
improvements and betterments thereto) and (iii) the Indebtedness secured thereby
does not exceed the cost of acquiring, constructing, improving, altering or
repairing such fixed or capital assets, as the case may be;

 

(r)                                    Liens arising out of the refinancing,
extension, renewal or refunding of any debt secured by any Lien permitted by
clause (k), (l), or (q) of this Section 7.01; provided that no such Lien shall
encumber any additional assets (other than additions thereto and property in
replacement or substitution thereof) or secure debt with a larger principal
amount (other than in respect of accrued interest, fees and transaction costs)
than the debt being refinanced, extended, renewed or refunded; and

 

(s)                                   Liens on Property that is not Collateral
and which Liens are not otherwise permitted herein, which secure obligations in
an aggregate principal amount not to exceed at any time outstanding $35,000,000.

 

7.02.                     Investments.  Make or permit to exist any Investments,
except:

 

(a)                                 Investments existing on the date of this
Agreement and listed on Schedule 7.02;

 

(b)                                 Investments held by the Borrower or such
Subsidiary in the form of cash equivalents;

 

(c)                                  loans and advances to officers, directors
and employees of the Borrower and its Restricted Subsidiaries in the ordinary
course of business for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(d)                                 the repurchase, redemption or other
acquisition or retirement of Equity Interests deemed to occur upon the exercise
or exchange of unit options, unit incentives or similar rights to the extent
that such Equity Interests represent a portion of the exercise or exchange price
of these unit options, unit incentives or similar rights, and the repurchase,
redemption or other acquisition or retirement of Equity Interests made in
satisfaction of obligations for withholding taxes resulting from the exercise or
exchange of unit options, unit incentives or similar rights;

 

84

--------------------------------------------------------------------------------


 

(e)                                  (i) Investments of the Borrower in any
Guarantor and Investments of any Guarantor in the Borrower or in another
Guarantor and (ii) Investments of any Restricted Subsidiary that is not a
Guarantor in any Restricted Subsidiary that is not a Guarantor;

 

(f)                                   Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(g)                                  Guarantees permitted by Section 7.03 and
other Guarantees entered into in the ordinary course of business in respect of
obligations of Restricted Subsidiaries not constituting Indebtedness;

 

(h)                                 Investments in Swap Contracts entered into
in the ordinary course of business for non-speculative purposes as a part of its
normal business operations as a risk management strategy and/or hedge against
changes resulting from market conditions related to the Borrower’s or its
Restricted Subsidiaries’ operations;

 

(i)                                     direct or indirect Investments in EnLink
MLP and EnLink Holdings; provided that, after giving effect to such Investment
on a pro forma basis, the Borrower would be in compliance with the covenants set
forth in Section 7.13 and no Default or Event of Default shall have occurred and
be continuing or would result therefrom; and

 

(j)                                    other Investments (other than in EnLink
MLP and EnLink Holdings); provided that, at the time of, and after giving effect
to, such Investments on a pro forma basis, (x) the Borrower would be in
compliance with the covenant set forth in Section 7.13(a) as if such financial
covenant were 0.25:1.00 more restrictive than as set forth in Section 7.13(a),
(y) the Borrower would be in compliance with the covenant set forth in
Section 7.13(b) as if such financial covenant were 0.50:1.00 more restrictive
than as set forth in Section 7.13(b), and (z) no Default or Event of Default
shall have occurred and be continuing or would result therefrom.

 

7.03.                     Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness of (i) any Guarantor owing to
the Borrower, (ii) any Guarantor owing to another Guarantor, or (iii) any
Restricted Subsidiary that is not a Guarantor to another Restricted Subsidiary
that is not a Guarantor;

 

(c)                                  Acquired Indebtedness;

 

(d)                                 Indebtedness in respect of Swap Contracts or
credit support in respect thereof entered into in the ordinary course of
business and not for speculative purposes;

 

(e)                                  Indebtedness in connection with the
endorsement of negotiable instruments, Cash Management Agreements and other
similar obligations in respect of netting services, overdraft protection and
similar arrangements, in each case in the ordinary course of business;

 

85

--------------------------------------------------------------------------------


 

(f)                                   Indebtedness secured by Liens permitted by
Section 7.01(q); provided that the aggregate principal amount of such
Indebtedness at any time outstanding shall not exceed $50,000,000;

 

(g)                                  any refinancings, refundings, renewals or
extensions of Indebtedness incurred pursuant to clause (c) or (f) of this
Section 7.03; provided that the amount of such Indebtedness is not increased at
the time of such refinancing, refunding, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder;

 

(h)                                 unsecured Indebtedness of the Borrower
(other than Guarantees of, or other obligations in respect of, Indebtedness of
Unrestricted Subsidiaries); provided that (i) the Borrower is in compliance with
Section 7.13 immediately after giving effect to the incurrence of any such
Indebtedness, (ii) such Indebtedness does not impose any maintenance financial
covenants on the Borrower or any of the Restricted Subsidiaries, (iii) such
Indebtedness shall not require any scheduled payment on account of principal
(whether by redemption, purchase, retirement, defeasance, set-off or otherwise)
prior to the date that is one year after the Maturity Date, and (iv) such
Indebtedness shall contain terms and conditions that are customary for such
transactions and not materially more restrictive, taken as a whole, than those
in this Agreement;

 

(i)                                     Guarantees of Indebtedness permitted
pursuant to this Section 7.03, other than Indebtedness permitted by
Section 7.03(h); and

 

(j)                                    other Indebtedness not otherwise
permitted pursuant to the foregoing clauses (a) through (i) in an aggregate
principal amount at any time outstanding not to exceed $50,000,000.

 

7.04.                     Fundamental Changes.

 

(a)                                 Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of related transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default exists or, upon giving pro forma effect thereto, would immediately
result therefrom:

 

(i)                                     the Borrower may merge or consolidate
with another Person; provided that the Borrower shall be the acquiring,
surviving or continuing entity;

 

(ii)                                  any Restricted Subsidiary may merge with
(A) the Borrower, provided that the Borrower shall be the continuing or
surviving Person, or (B) any one or more other Restricted Subsidiaries, provided
that when any Guarantor is merging with another Restricted Subsidiary, the
Guarantor shall be the continuing or surviving Person; and

 

(iii)                               (i) any Restricted Subsidiary may dissolve
or Dispose of all or substantially all of its assets (upon voluntary liquidation
or otherwise) to the Borrower or to another Restricted Subsidiary; provided that
if the transferor in such a transaction is a Guarantor, then the transferee must
either be the Borrower or a Guarantor; and (ii) any

 

86

--------------------------------------------------------------------------------


 

Restricted Subsidiary may Dispose of all or substantially all of its assets to,
or merge into or consolidate with, any other Person in a transaction not
prohibited by Section 7.05; or

 

(b)                                 Dispose of or permit any Subsidiary to
Dispose of any Equity Interests in EnLink GP or EnLink Holdings GP unless
(i) EnLink GP and EnLink Holdings GP remain Subsidiaries of the Borrower after
giving effect to such Disposition (unless EnLink Holdings GP has merged with
EnLink MLP or one of its Subsidiaries), (ii) no Event of Default exists at the
time of such Disposition or would result therefrom and (iii) after giving effect
to such Disposition on a pro forma basis, the Borrower would be in compliance
with Section 7.13.

 

7.05.                     Dispositions.  Make any Disposition, except:

 

(a)                                 Dispositions of obsolete or worn out
property and Dispositions in the ordinary course of business of property that is
no longer used or useful in the conduct of the business of the Borrower or any
Restricted Subsidiary;

 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

(c)                                  Dispositions of equipment or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property;

 

(d)                                 Dispositions of property by the Borrower or
any Restricted Subsidiary to the Borrower or to a Restricted Subsidiary;
provided that if the transferor of such property is the Borrower or a Guarantor,
the transferee thereof must either be the Borrower or a Guarantor;

 

(e)                                  Liens permitted by
Section 7.01, Investments permitted by Section 7.02, Dispositions permitted by
Section 7.04, and Restricted Payments permitted by Section 7.06;

 

(f)                                   leases, subleases, licenses, sublicenses,
easements, rights of way or similar rights or encumbrances in each case in the
ordinary course of business and that do not materially interfere with the
business of the Borrower or its Restricted Subsidiaries;

 

(g)                                  liquidations or other dispositions of cash
and cash equivalents;

 

(h)                                 Dispositions of Property (i) resulting from
the condemnation thereof or (ii) that has suffered a casualty (constituting a
total loss or constructive total loss of such Property) upon or after receipt of
the insurance proceeds of such casualty;

 

(i)                                     sales or discounts of overdue accounts
receivable in the ordinary course of business, in connection with the compromise
or collection thereof;

 

(j)                                    Dispositions to EnLink MLP or its
Subsidiaries; provided that (i) after giving effect to such Disposition on a pro
forma basis, the Borrower would be in compliance with the covenants set forth in
Section 7.13, (ii) no Default or Event of Default shall have occurred and be
continuing at the time of such Disposition or would result therefrom, and
(iii) such Disposition shall be approved by EnLink Manager’s conflicts
committee;

 

87

--------------------------------------------------------------------------------


 

(k)                                 Dispositions of the Equity Interests in, or
property of, E2 and/or E2 Appalachian; provided that (i) after giving effect to
such Disposition on a pro forma basis, the Borrower would be in compliance with
the covenants set forth in Section 7.13, (ii) no Default or Event of Default
shall have occurred and be continuing at the time of such Disposition or would
result therefrom, and (iii) such Disposition shall be for fair market value; and

 

(l)                                     Dispositions by the Borrower and its
Restricted Subsidiaries not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition, no Default shall exist or
would result from such Disposition, (ii) after giving effect to such Disposition
on a pro forma basis, the Borrower would be in compliance with the covenants set
forth in Section 7.13, (iii) the aggregate book value of all property Disposed
of in reliance on this clause (l) in any fiscal year shall not exceed
$175,000,000, and (iv) such Disposition shall be for fair market value and for
at least 75% cash consideration.

 

7.06.                     Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, except that:

 

(a)                                 each Restricted Subsidiary may make
Restricted Payments to the Borrower, the Guarantors and any other Person that
owns an Equity Interest in such Restricted Subsidiary, ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

 

(b)                                 the Borrower and each Restricted Subsidiary
may declare and make dividend payments or other distributions payable solely in
the Equity Interests of such Person;

 

(c)                                  (i) the Borrower and each Restricted
Subsidiary may purchase, redeem or otherwise acquire Equity Interests issued by
it with the proceeds received from the substantially concurrent issue of new
shares of its Equity Interests and (ii) the Borrower may repurchase, redeem or
otherwise acquire or retire Equity Interests in a transaction deemed to occur
upon the exercise or exchange of unit options, unit incentives or similar rights
to the extent that such Equity Interests represent a portion of the exercise or
exchange price of these unit options, unit incentives or similar rights, and the
Borrower may repurchase, redeem or otherwise acquire or retire Equity Interests
in satisfaction of obligations for withholding taxes resulting from the exercise
or exchange of unit options, unit incentives or similar rights; and

 

(d)                                 the Borrower may declare or pay cash
dividends to the holders of its Equity Interests; provided that at the time of
the declaration of such dividend (i) no Default or Event of Default shall have
occurred and be continuing or would result from the payment of such dividend,
and (ii) after giving effect to the payment of such dividend, the Borrower would
be in pro forma compliance with Section 7.13.

 

7.07.                     Change in Nature of Business.  Engage in any material
line of business substantially different from those lines of business conducted
by the Borrower and its Subsidiaries on the date hereof, any business
substantially related or incidental thereto, or any other business that
generates gross income that constitutes “qualifying income” under
Section 7704(d) of the Code.

 

88

--------------------------------------------------------------------------------


 

7.08.                     Transactions with Affiliates.  Enter into any material
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than on terms that are no less favorable
to the Borrower or the applicable Restricted Subsidiary as would be obtainable
by the Borrower or such Restricted Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate, provided that the
foregoing restriction shall not apply to any of the following transactions:
(a) any employment, equity award, equity option or equity appreciation agreement
or plan entered into by the Borrower or any of its Restricted Subsidiaries in
the ordinary course of business of the Borrower or such Restricted Subsidiary;
(b) transactions effected in accordance with the terms of agreements as in
effect on the Closing Date or any amendments thereto or replacements thereof or
any transactions contemplated thereby so long as any such amendment or
replacement is not more disadvantageous in any material respect, taken as a
whole, than the agreement so amended or replaced; (c) customary compensation,
indemnification and other benefits made available to officers, directors or
employees of the Borrower, any of its Restricted Subsidiaries or EnLink Manager,
including reimbursement or advancement of out-of-pocket expenses and provisions
of officers’ and directors’ liability insurance; (d) transactions among the
Borrower and its Restricted Subsidiaries and not involving any other Affiliate;
(e) Restricted Payments permitted by Section 7.06; and (f) other transactions
approved by EnLink Manager’s conflicts committee.

 

7.09.                     Burdensome Agreements.  Enter into any material
Contractual Obligation (other than this Agreement or any other Loan Document)
that (x) limits the ability (i) of any Restricted Subsidiary to make Restricted
Payments to the Borrower or any Guarantor or to otherwise transfer property to
the Borrower or any Guarantor, (ii) of any Restricted Subsidiary to Guarantee
the Indebtedness of the Borrower or (iii) of the Borrower or any Restricted
Subsidiary to create, incur, assume or suffer to exist Liens on Collateral of
such Person to secure the Obligations; or (y) requires the grant of a Lien to
secure an obligation of such Person if a Lien is granted on the Collateral to
secure the Obligations, other than any such limitation existing under or by
reason of:

 

(a)                                 applicable Law;

 

(b)                                 amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
Contractual Obligations described in clause (x)(i) in the lead-in to this
Section 7.09 and existing on the Closing Date after giving effect to the
Combination; provided that the amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacement or refinancings of any
security, agreement, instrument or other undertaking evidencing any such
Contractual Obligation are no more restrictive, taken as a whole, with respect
to such limitations than those contained in such security, agreement, instrument
or other undertaking as it existed on the Closing Date;

 

(c)                                  amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
Contractual Obligations (other than those described in clause (x)(i) in the
lead-in to this Section 7.09) existing on the Closing Date after giving effect
to the Combination and listed on Schedule 7.09; provided that the amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacement or refinancings of any security, agreement, instrument or other
undertaking evidencing any such Contractual Obligation

 

89

--------------------------------------------------------------------------------


 

are no more restrictive, taken as a whole, with respect to such limitations than
those contained in such security, agreement, instrument or other undertaking as
it existed on the Closing Date;

 

(d)                                 without limiting the requirements of
Section 6.12, any Contractual Obligation (i) governing property existing at the
time of the acquisition thereof, so long as the limitation relates only to the
property so acquired or (ii) of any Restricted Subsidiary existing at the time
such Restricted Subsidiary was merged or consolidated with or into, or acquired
by, the Borrower or a Restricted Subsidiary of the Borrower, or otherwise became
a Restricted Subsidiary of the Borrower in each case not created in
contemplation of such acquisition, merger or consolidation, and any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of such Contractual Obligations; provided that the
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacement or refinancings are no more restrictive, taken as a
whole, with respect to such limitations than those contained in such Contractual
Obligations at the time of such acquisition, merger or consolidation;

 

(e)                                  customary non-assignment provisions in
Contractual Obligations entered into in the ordinary course of business;

 

(f)                                   restrictions on cash or other deposits or
net worth imposed by customers under contracts entered into in the ordinary
course of business;

 

(g)                                  without limiting the requirements of
Section 6.12, any Contractual Obligation related to any Indebtedness not
prohibited by this Agreement;

 

(h)                                 any Contractual Obligation related to the
sale, transfer or other disposition of a Restricted Subsidiary or property that
is not prohibited by this Agreement; provided that such limitation applies only
to that Restricted Subsidiary or property, as applicable, pending such sale,
transfer or other disposition;

 

(i)                                     Permitted Liens;

 

(j)                                    any Contractual Obligation with respect
to the disposition or distribution of property or cash in joint ventures not
otherwise prohibited by this Agreement and entered into in the ordinary course
of business; or

 

(k)                                 any Contractual Obligation related to
preferred Equity Interests issued by a Restricted Subsidiary of the Borrower or
the payment of dividends thereon in accordance with the terms thereof, provided
that issuance of such preferred Equity Interests is not prohibited by
Section 7.02 and the terms of such preferred Equity Interest do not expressly
restrict the ability of such Restricted Subsidiary to make Restricted Payments
(other than requirements to pay dividends or liquidation preferences on such
preferred Equity Interests prior to paying any dividends or making any other
distributions on other Equity Interests).

 

7.10.                     Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, (a) to purchase or carry margin stock or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose (within the meaning of
Regulation U of

 

90

--------------------------------------------------------------------------------


 

the FRB) or (b) for any purpose that entails a violation of any of the
Regulations of the FRB, including Regulations U and X.

 

7.11.                     Amendment of Organizational Documents.  Directly or
indirectly amend, restate, supplement or otherwise modify (or permit any other
Subsidiary to directly or indirectly amend, restate, supplement or otherwise
modify) any of the terms of any Organizational Document of EnLink MLP or EnLink
Holdings in any manner that would reasonably be expected to be materially
adverse to the rights of the Lenders under this Agreement or any other Loan
Document or that would reasonably be expected to have a Material Adverse Effect.

 

7.12.                     Limitation on EnLink GP’s Activities.  From and after
the Closing Date, permit EnLink GP to, directly or indirectly, engage in any
business or activity or incur any debts or liabilities except in connection with
or incidental to (i) its performance as general partner or managing member, as
the case may be, of EnLink MLP and any other partnership or limited liability
company of which EnLink MLP is, directly or indirectly, a partner or member or
(ii) the acquiring, owning or disposing of debt or equity securities of EnLink
MLP or any Subsidiary of EnLink MLP.

 

7.13.                     Financial Covenants.

 

(a)                                 Consolidated Interest Coverage Ratio.  Prior
to the occurrence of an Investment Grade Event, permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 2.50 to 1.00.

 

(b)                                 Consolidated Leverage Ratio.  Permit the
Consolidated Leverage Ratio as of the end of any fiscal quarter of the Borrower
(i) occurring other than during an Acquisition Period, to be greater than 4.00
to 1.00, and (ii) occurring during an Acquisition Period, to be greater than
4.50 to 1.00.

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01.                     Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrower or any other Loan
Party fails to pay (i) when due and payable, any amount of principal of any Loan
or any L/C Obligation, or (ii) within five Business Days after the same becomes
due and payable, any interest on any Loan or on any L/C Obligation, any fee due
hereunder pursuant to Section 2.09, or any other amount payable hereunder or
under any other Loan Document; or

 

(b)                                 Specific Covenants.  The Borrower fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.03, Section 6.05 or Article VII; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or comply with any of its obligations under any other covenant or
agreement (not specified in subsection (a) or (b) above) contained in any Loan
Document to which it is a party on its part to be performed or complied with and
such failure continues for 30 days after notice of such failure is given by the
Administrative Agent to the Borrower or such Loan Party; or

 

91

--------------------------------------------------------------------------------


 

(d)                                 Representations and Warranties.  Any
representation or warranty made or deemed made by or on behalf of the Borrower
or any Restricted Subsidiary herein, in any other Loan Document, shall be
incorrect when made or deemed made, in any material respect; or

 

(e)                                  Cross-Default.  (i) The Borrower, EnLink
Holdings or any Restricted Subsidiary (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) in an aggregate principal amount which
exceeds the Threshold Amount and such failure continues after the passing of the
applicable notice and grace periods (other than such Indebtedness the validity
of which is being contested in good faith, by appropriate proceedings (if
necessary) and for which adequate reserves with respect thereto are maintained
on the books of the Borrower, EnLink Holdings or such Restricted Subsidiary as
required by GAAP), or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness (or a trustee or agent on behalf of such holder
or holders) to cause, with the giving of notice if required, such Indebtedness
to be demanded or to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower, EnLink Holdings or any Restricted Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower, EnLink Holdings or any Restricted Subsidiary is an Affected Party (as
so defined) and, in either event, the Swap Termination Value owed by the
Borrower, EnLink Holdings or such Restricted Subsidiary as a result thereof is
greater than the Threshold Amount (other than amounts under such Swap Contract,
the validity of which are being contested in good faith, by appropriate
proceedings (if necessary) and for which adequate reserves with respect thereto
are maintained on the books of the Borrower, EnLink Holdings or such Restricted
Subsidiary as required by GAAP); or

 

(f)                                   EnLink MLP Cross-Default.  (i) EnLink MLP
or any of its Subsidiaries (A) fails to make any payment when due and payable
(whether by scheduled maturity, required prepayment, tender, put, acceleration,
demand, or otherwise) of any principal of or interest on any Indebtedness (other
than Indebtedness hereunder and Indebtedness under Swap Contracts) in an
aggregate principal amount which exceeds $75,000,000 and such failure continues
after the passing of the applicable notice and grace periods (other than such
Indebtedness the validity of which is being contested in good faith, by
appropriate proceedings (if necessary) and for which adequate reserves with
respect thereto are maintained on the books of EnLink MLP or any of its
Subsidiaries as required by GAAP), or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, in each case, beyond the applicable grace, cure, extension,
forbearance or similar period, if the effect of which failure or other event is
to cause such Indebtedness to be declared to be due and payable or required to
be prepaid or repurchased (other than by regularly scheduled payment) prior to
its stated maturity (provided that, with respect to clause (B) only, the
foregoing shall not apply to any mandatory

 

92

--------------------------------------------------------------------------------


 

tender, mandatory prepayment or put in connection with the consummation of any
transaction not prohibited by this Agreement); or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which
EnLink MLP or any of its Subsidiaries is the Defaulting Party (as defined in
such Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which EnLink MLP or any of its Subsidiaries is an Affected Party
(as so defined) and, in either event, (1) the Swap Termination Value owed by
EnLink MLP or such Subsidiary as a result thereof is greater than $75,000,000
(other than amounts under such Swap Contract, the validity of which are being
contested in good faith, by appropriate proceedings (if necessary) and for which
adequate reserves with respect thereto are maintained on the books of EnLink MLP
or such Subsidiary as required by GAAP) (2) after giving effect to any
applicable grace, cure, extension, forbearance or similar period, the effect of
such Early Termination Date is to cause such Swap Termination Value to become
due and (3) such Swap Termination Value has not been paid when due; or

 

(g)                                  Insolvency Proceedings, Etc.  Any Loan
Party, EnLink MLP, EnLink GP, EnLink Holdings, EnLink Holdings GP or any other
Material Subsidiary (or two or more Subsidiaries that, if combined, would
constitute a Material Subsidiary) institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(h)                                 Inability to Pay Debts; Attachment.  (i) Any
Loan Party, EnLink MLP, EnLink GP, EnLink Holdings, EnLink Holdings GP or any
other Material Subsidiary (or two or more Subsidiaries that, if combined, would
constitute a Material Subsidiary) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not stayed, released, vacated or fully bonded within 60 days (or such longer
period for which a stay of enforcement is allowed by applicable Law) after its
issue or levy; or

 

(i)                                     Judgments.  There is entered against any
Loan Party, EnLink MLP, EnLink GP, EnLink Holdings, EnLink Holdings GP or any
other Material Subsidiary (or two or more Subsidiaries that, if combined, would
constitute a Material Subsidiary) (i) a judgment for the payment of money in an
aggregate amount (as to all such judgments or orders) which exceeds the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which such insurer has not disputed coverage, or self-insurance reasonably
acceptable to the Administrative Agent) at any one time outstanding and prior to
the discharge thereof, or (ii) any one or more non-monetary final judgments that
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are lawfully commenced by any creditor upon
such judgment or order, or (B) there is a period of 30 consecutive days after
the

 

93

--------------------------------------------------------------------------------


 

entry of such judgment during which a discharge, stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

(j)                                    ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of the Threshold Amount, or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

 

(k)                                 Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the payment Obligations (other than contingent obligations not yet due and
payable), ceases to be in full force and effect; or any Loan Party contests in
any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document;

 

(l)                                     Change of Control.  There occurs any
Change of Control; or

 

(m)                             Security Documents.  Any Security Document after
delivery thereof pursuant to Section 4.01 or 6.12 shall for any reason (other
than pursuant to the terms hereof or thereof) cease to create a valid and
perfected first priority Lien (subject to Permitted Collateral Liens) on the
Equity Interests constituting Collateral purported to be covered thereby, except
to the extent that any such loss of perfection or priority results from any act
or failure to act by the Administrative Agent.

 

8.02.                     Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated or suspended (as the case may be), whereupon such commitments and
obligation shall be terminated or suspended (as the case may be);

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to 105% of the aggregate
L/C Obligations then outstanding); and

 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuer all rights and remedies available to it, the Lenders and the
L/C Issuer under the Loan Documents;

 

94

--------------------------------------------------------------------------------


 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts that have accrued and are owing as aforesaid shall automatically become
due and payable, and the obligation of the Borrower to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

 

8.03.                     Application of Funds.  After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall, subject to the
provisions of Sections 2.15 and 2.16 be applied by the Administrative Agent in
the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees, Obligations then owing under Secured Hedge Agreements and Secured Cash
Management Agreements) payable to the Lenders and the L/C Issuer (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer (including fees and time charges for attorneys who may be employees of
any Lender or the L/C Issuer) and amounts payable under Article III) arising
under the Loan Documents, ratably among them in proportion to the respective
amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements and to the
Administrative Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit to the extent not otherwise Cash Collateralized by the
Borrower pursuant to Sections 2.03 and 2.15, ratably among the Lenders, the L/C
Issuer, the Hedge Banks, the Cash Management Banks and the Administrative Agent
for the account of the L/C Issuer in proportion to the respective amounts
described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

95

--------------------------------------------------------------------------------


 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section.

 

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other payment Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

 

ARTICLE IX.
ADMINISTRATIVE AGENT

 

9.01.                     Appointment and Authority.

 

(a)                                 Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions.  It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law; provided that
the meaning of such term in Section 10.06(c) is intended to be consistent with
the meaning of such term as used in Section 5f.103-1(c) of the United States
Treasury Regulations and any other analogous sections of the Code or United
States Treasury Regulations. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders
(including in its capacities as a potential Hedge Bank and a potential Cash
Management Bank) and the L/C Issuer hereby irrevocably appoints and authorizes
the Administrative Agent to act as the agent of such Lender and the L/C Issuer
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan

 

96

--------------------------------------------------------------------------------


 

Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

9.02.                     Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Restricted Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

9.03.                     Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the

 

97

--------------------------------------------------------------------------------


 

Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
10.01 and 8.02) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Borrower, a Lender or the
L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04.                     Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05.                     Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non

 

98

--------------------------------------------------------------------------------


 

appealable judgment that the Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.

 

9.06.                     Resignation of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuer and the Borrower. 
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrower, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrower and such Person remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Secured
Parties under any of the Loan Documents, the retiring or removed Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) except for any indemnity
payments or other amounts then owed to the retiring or removed Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender and the L/C Issuer directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or removed) Administrative Agent
(other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring or removed Administrative

 

99

--------------------------------------------------------------------------------


 

Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

(d)                                 Any resignation by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as L/C Issuer and Swing Line Lender.  If Bank of America resigns as
an L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto, including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).  Upon the appointment by the Borrower of a successor L/C
Issuer or Swing Line Lender hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender), (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer or Swing Line Lender, as applicable, (b) the retiring L/C
Issuer and Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America  with respect to such Letters of Credit.

 

9.07.                     Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08.                     No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers, Co-Syndication Agents, or
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

9.09.                     Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C

 

100

--------------------------------------------------------------------------------


 

Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in
such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law.  In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase).

 

101

--------------------------------------------------------------------------------


 

In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
clauses (a) through (h) of Section 10.01 of this Agreement, (iii) the
Administrative Agent shall be authorized to assign the relevant Obligations to
any such acquisition vehicle pro rata by the Lenders, as a result of which each
of the Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (iv) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

 

9.10.                     Collateral and Guaranty Matters.  Without limiting the
provisions of Section 9.09, each Lender (including in its capacities as a
potential Cash Management Bank and a potential Hedge Bank, and on behalf of
their Affiliates in such capacities) and the L/C Issuer irrevocably authorize
the Administrative Agent, at its option and in its discretion,

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full in cash of all
Obligations (other than (A) contingent indemnification obligations and
(B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the L/C Issuer
shall have been made), (ii) that is Disposed of  or to be Disposed of  as part
of or in connection with any Disposition permitted hereunder or under any other
Loan Document, (iii) subject to Section 10.01, if approved, authorized or
ratified in writing by the Required Lenders, or (iv) upon the occurrence of an
Investment Grade Event;

 

(b)                                 to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Permitted Collateral Lien on such property  of the type described
in subclause (ii) of the definition thereof, and to enter into any intercreditor
agreement, subordination agreement or similar agreement with respect to any such
property; and

 

(c)                                  to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Restricted
Subsidiary as a result of a transaction permitted under the Loan Documents or
upon the occurrence of an Investment Grade Event.

 

102

--------------------------------------------------------------------------------


 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, promptly execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the Liens granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Guaranty, in each case in accordance
with the terms of the Loan Documents and this Section 9.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

9.11.                     Secured Cash Management Agreements and Secured Hedge
Agreements.  Except as otherwise expressly set forth herein or in any Guaranty
or any Security Document, no Cash Management Bank or Hedge Bank that obtains the
benefits of Section 8.03, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Security Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Agreement to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.

 

ARTICLE X.
MISCELLANEOUS

 

10.01.              Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders (or the Administrative Agent with the
written consent of the Required Lenders) and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

(a)                                 waive any condition set forth in Section
4.01(a) without the written consent of each Lender;

 

103

--------------------------------------------------------------------------------


 

(b)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment or mandatory prepayment of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iv) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby; provided, however, that only the
consent of the Required Lenders shall be necessary (i) to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest or
Letter of Credit Fees at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

 

(e)                                  change Section 2.13 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender;

 

(f)                                   change any provision of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender;

 

(g)                                  release all or substantially all of the
value of the Guaranty (other than upon the occurrence of an Investment Grade
Event) without the written consent of each Lender, except to the extent the
release of any Guarantor is permitted pursuant to Section 9.10 (in which case
such release may be made by the Administrative Agent acting alone); or

 

(h)                                 release all or substantially all of the
Collateral (other than upon the occurrence of an Investment Grade Event) without
the written consent of each Lender, except to the extent the release of the
Collateral is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone);

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any

 

104

--------------------------------------------------------------------------------


 

amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended, nor the principal owed to any such Lender reduced, or the
final maturity thereof extended, without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

 

10.02.              Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)                                     if to the Borrower or any other Loan
Party, the Administrative Agent, the L/C Issuer or the Swing Line Lender, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent, the Swing Line Lender, the L/C Issuer or any Loan
Party may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

105

--------------------------------------------------------------------------------


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Loan
Party, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each Loan Party,
the Administrative Agent, the L/C Issuer and the Swing Line Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the L/C Issuer
and the Swing Line Lender.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the

 

106

--------------------------------------------------------------------------------


 

Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic or
electronic Committed Loan Notices, Letter of Credit Applications and Swing Line
Loan Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  Each Loan Party shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

10.03.              No Waiver; Cumulative Remedies; Enforcement.  No failure by
any Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

107

--------------------------------------------------------------------------------


 

10.04.              Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or the L/C Issuer), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit; provided that such fees, charges and disbursements of counsel shall be
limited to a single firm of counsel for the Administrative Agent, Lenders and
the L/C Issuer and, if reasonably necessary, a single firm of local or
regulatory counsel in each appropriate jurisdiction and a single firm of special
counsel for each relevant specialty, in each case for such Person, and, solely
in the case of an actual or perceived conflict of interest, where the
Administrative Agent, any Lender or the L/C Issuer affected by such conflict
informs the Borrower of such conflict, one additional firm of counsel in each
relevant jurisdiction for such Person similarly situated.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for the Indemnitees), incurred by any Indemnitee or asserted against
any Indemnitee by any Person (including the Borrower or any other Loan Party)
other than such Indemnitee and its Related Parties arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF

 

108

--------------------------------------------------------------------------------


 

THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided
that (A) such indemnity shall not, as to any Indemnitee, be available to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or a breach in bad faith by an Indemnitee of its obligations
under the Loan Documents, and (B) such fees, charges and disbursements of
counsel shall be limited to a single firm of counsel for all the Indemnitees
and, if reasonably necessary, a single firm of local or regulatory counsel in
each appropriate jurisdiction and a single firm of special counsel for each
relevant specialty, in each case for all such Indemnitees, and, solely in the
case of an actual or perceived conflict of interest, where the Indemnitee
affected by such conflict informs the Borrower of such conflict, one additional
firm of counsel in each relevant jurisdiction for the affected Indemnitee
similarly situated.  Without limiting the provisions of Section 3.01(c), this
Section 10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer, the Swing Line
Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the L/C
Issuer, the Swing Line Lender or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), provided, further that, the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swing Line Lender in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, and acknowledges that no Subsidiary shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee or the breach in bad faith of such Indemnitee of
its obligations hereunder or thereunder as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

 

109

--------------------------------------------------------------------------------


 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this Section
and the indemnity provisions of Section 10.02(e) shall survive the resignation
of the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

10.05.              Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

10.06.              Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),

 

110

--------------------------------------------------------------------------------


 

participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and/or the Loans at the
time owing to it or contemporaneous assignments to related Approved Funds that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if the “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to the Swing Line Lender’s rights and obligations in respect of Swing Line
Loans;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received written
notice thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and

 

(C)                               the consent of the L/C Issuer and the Swing
Line Lender shall be required for any assignment.

 

111

--------------------------------------------------------------------------------


 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural Person.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any

 

112

--------------------------------------------------------------------------------


 

assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower, the Administrative Agent,
the L/C Issuer or the Swing Line Lender, sell participations to any Person
(other than a natural Person, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under paragraph (b) of this Section and (B)
shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant

 

113

--------------------------------------------------------------------------------


 

acquired the applicable participation.  Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 3.06 and
Section 10.13 with respect to any Participant.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central banking authority; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(f)                                   Resignation as L/C Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Commitment and Loans
pursuant to subsection (b) above, Bank of America may, (i) upon 30 days’ notice
to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’
notice to the Borrower, resign as Swing Line Lender.  In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be.  If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall

 

114

--------------------------------------------------------------------------------


 

succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

 

10.07.              Treatment of Certain Information; Confidentiality.  Each of
the Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.14(d) or Section 2.14(c) or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i)  any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. 
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary in connection with this Agreement and the other
Loan Documents relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

115

--------------------------------------------------------------------------------


 

10.08.     Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or any other Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer or their
respective Affiliates, irrespective of whether such Lender, L/C Issuer or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or any other Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender or the L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have.  Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

10.09.     Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10.     Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or the L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in

 

116

--------------------------------------------------------------------------------


 

Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

10.11.     Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12.     Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

10.13.     Replacement of Lenders.  If the Borrower is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender or if any other circumstance exists
hereunder that gives the Borrower the right to replace a Lender as a party
hereto, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

 

(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 10.06(b);

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other

 

117

--------------------------------------------------------------------------------


 

amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)           such assignment does not conflict with applicable Laws; and

 

(e)           in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14.     Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
BOROUGH OF MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION,
LITIGATION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION,
LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY OTHER PARTY

 

118

--------------------------------------------------------------------------------


 

HERETO OR THERETO, THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)           WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15.     Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16.     No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers and the Lenders are arm’s-length commercial transactions between
the Borrower and its Affiliates, on the one hand, and the Administrative Agent,
the Arrangers and the Lenders, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arrangers and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any

 

119

--------------------------------------------------------------------------------


 

other Person and (B) neither the Administrative Agent, the Arrangers nor any
Lender has any obligation to the Borrower or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent,
the Arrangers nor any Lender has any obligation to disclose any of such
interests to the Borrower or its Affiliates.  To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
the Administrative Agent, the Arrangers, or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

10.17.     Electronic Execution of Assignments and Certain Other Documents.  The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

10.18.     USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

10.19.     Time of the Essence.  Time is of the essence of the Loan Documents.

 

10.20.     Keepwell.  The Borrower at the time the Guaranty or the grant of the
security interest under the Loan Documents, in each case, by any Specified Loan
Party, becomes effective with respect to any Swap Obligation, hereby absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under its Guaranty and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering the Borrower’s
obligations and undertakings under this Section 10.20 voidable under applicable
law relating to fraudulent conveyance or fraudulent

 

120

--------------------------------------------------------------------------------


 

transfer, and not for any greater amount). The obligations and undertakings of
the Borrower under this Section shall remain in full force and effect until the
Obligations have been paid and performed in full. The Borrower intends this
Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.

 

10.21.     ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

121

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

ENLINK MIDSTREAM, LLC

 

 

 

By: EnLink Midstream Manager, LLC, its managing member

 

 

 

 

 

 

By:

/s/ Michael J. Garberding

 

 

Name:

Michael J. Garberding

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — ENLINK MIDSTREAM, LLC]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Henry C. Pennell

 

Name:

Henry C. Pennell

 

Title:

Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — ENLINK MIDSTREAM, LLC]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

 

 

 

 

 

By:

/s/ Adam H. Fey

 

Name:

Adam H. Fey

 

Title:

Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — ENLINK MIDSTREAM, LLC]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Andrew Sidford

 

Name:

Andrew Sidford

 

Title:

Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — ENLINK MIDSTREAM, LLC]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as a Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Andrew Ostrov

 

Name:

Andrew Ostrov

 

Title:

Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — ENLINK MIDSTREAM, LLC]

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as a Lender

 

 

 

 

 

By:

/s/ Gumaro Tijerina

 

Name:

Gumaro Tijerina

 

Title:

Managing Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — ENLINK MIDSTREAM, LLC]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By:

/s/ Jason S. York

 

Name:

Jason S. York

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — ENLINK MIDSTREAM, LLC]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

 

 

 

 

 

By:

/s/ Mark Oberreuter

 

Name:

Mark Oberreuter

 

Title:

Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — ENLINK MIDSTREAM, LLC]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

By:

/s/ Vanessa Kurbatskiy

 

Name:

Vanessa Kurbatskiy

 

Title:

Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — ENLINK MIDSTREAM, LLC]

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK, as a Lender

 

 

 

 

 

By:

/s/ Umar Hassan

 

Name:

Umar Hassan

 

Title:

Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — ENLINK MIDSTREAM, LLC]

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

By:

/s/ Brandon M. White

 

Name:

Brandon M. White

 

Title:

Assistant Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — ENLINK MIDSTREAM, LLC]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Michael Spaight

 

Name:

Michael Spaight

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Whitney Gaston

 

Name:

Whitney Gaston

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — ENLINK MIDSTREAM, LLC]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Ming K. Chu

 

Name:

Ming K. Chu

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

Name:

Virginia Cosenza

 

Title:

Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — ENLINK MIDSTREAM, LLC]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

 

By:

/s/ Mark Walton

 

Name:

Mark Walton

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — ENLINK MIDSTREAM, LLC]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Debra Hrelja

 

Name:

Debra Hrelja

 

Title:

Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — ENLINK MIDSTREAM, LLC]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Kelly Chin

 

Name:

Kelly Chin

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — ENLINK MIDSTREAM, LLC]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

/s/ John Berry

 

Name:

John Berry

 

Title:

Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — ENLINK MIDSTREAM, LLC]

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC, as a Lender

 

 

 

 

 

 

By:

/s/ David Slye

 

Name:

David Slye

 

Title:

Authorised Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — ENLINK MIDSTREAM, LLC]

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH, as a Lender

 

 

 

 

 

 

By:

/s/ Lana Gifas

 

Name:

Lana Gifas

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Jennifer Anderson

 

Name:

Jennifer Anderson

 

Title:

Associate Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — ENLINK MIDSTREAM, LLC]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

/s/ Kevin S. McFadden

 

Name:

Kevin S. McFadden

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — ENLINK MIDSTREAM, LLC]

 

--------------------------------------------------------------------------------


 

 

AMEGY BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

/s/ Jill McSorley

 

Name:

Jill McSorley

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — ENLINK MIDSTREAM, LLC]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

 

By:

/s/ Mark Sparrow

 

Name:

Mark Sparrow

 

Title:

Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — ENLINK MIDSTREAM, LLC]

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender

 

 

 

 

 

 

By:

/s/ Sharada Manne

 

Name:

Sharada Manne

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Michael Willis

 

Name:

Michael Willis

 

Title:

Managing Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — ENLINK MIDSTREAM, LLC]

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

 

By:

/s/ Justin B. Crawford

 

Name:

Justin B. Crawford

 

Title:

Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — ENLINK MIDSTREAM, LLC]

 

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON NATIONAL BANK, as a Lender

 

 

 

 

 

 

By:

/s/ Margaret Niekrash

 

Name:

Margaret Niekrash

 

Title:

Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — ENLINK MIDSTREAM, LLC]

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Kathy A. Bennett

 

Name:

Kathy A. Bennett

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — ENLINK MIDSTREAM, LLC]

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as a Lender

 

 

 

 

 

 

By:

/s/ Richard Kaufman

 

Name:

Richard Kaufman

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — ENLINK MIDSTREAM, LLC]

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

 

 

 

 

 

By:

/s/ James D. Weinstein

 

Name:

James D. Weinstein

 

Title:

Managing Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — ENLINK MIDSTREAM, LLC]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

 

By:

/s/ Shannon Juhan

 

Name:

Shannon Juhan

 

Title:

Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT — ENLINK MIDSTREAM, LLC]

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable
Percentage

 

Bank of America, N.A.

 

$

15,000,000.00

 

6.000000000

%

Citibank, N.A.

 

$

15,000,000.00

 

6.000000000

%

Wells Fargo Bank, N.A.

 

$

15,000,000.00

 

6.000000000

%

Bank of Montreal

 

$

15,000,000.00

 

6.000000000

%

Royal Bank of Canada

 

$

15,000,000.00

 

6.000000000

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

10,000,000.00

 

4.000000000

%

Barclays Bank PLC

 

$

10,000,000.00

 

4.000000000

%

Compass Bank

 

$

10,000,000.00

 

4.000000000

%

Comerica Bank

 

$

10,000,000.00

 

4.000000000

%

Credit Suisse AG, Cayman Islands Branch

 

$

10,000,000.00

 

4.000000000

%

Deutsche Bank AG New York Branch

 

$

10,000,000.00

 

4.000000000

%

Goldman Sachs Bank USA

 

$

10,000,000.00

 

4.000000000

%

JPMorgan Chase Bank, N.A.

 

$

10,000,000.00

 

4.000000000

%

Morgan Stanley Bank, N.A.

 

$

10,000,000.00

 

4.000000000

%

PNC Bank, National Association

 

$

10,000,000.00

 

4.000000000

%

The Royal Bank of Scotland Plc

 

$

10,000,000.00

 

4.000000000

%

UBS AG, Stamford Branch

 

$

10,000,000.00

 

4.000000000

%

U.S. Bank National Association

 

$

10,000,000.00

 

4.000000000

%

Amegy Bank National Association

 

$

5,000,000.00

 

2.000000000

%

The Bank of Nova Scotia

 

$

5,000,000.00

 

2.000000000

%

Credit Agricole Corporate and Investment Bank

 

$

5,000,000.00

 

2.000000000

%

Fifth Third Bank

 

$

5,000,000.00

 

2.000000000

%

The Huntington National Bank

 

$

5,000,000.00

 

2.000000000

%

Raymond James Bank N.A.

 

$

5,000,000.00

 

2.000000000

%

Regions Bank

 

$

5,000,000.00

 

2.000000000

%

Sumitomo Mitsui Banking Corporation

 

$

5,000,000.00

 

2.000000000

%

SunTrust Bank

 

$

5,000,000.00

 

2.000000000

%

 

 

 

 

 

 

Total

 

$

250,000,000.00

 

100.000000000

%

 

Schedule 2.01 Credit Agreement

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 5.06

 

LITIGATION

 

None

 

Schedule 5.06 Credit Agreement

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 5.08

 

EQUITY INTERESTS

 

Part (a).                  Ownership of pledged Equity Interests.

 

Issuer

 

Record Owner

 

Ownership
Percentage

 

Number/Class of
Equity Interests

 

Certificate No. (if
applicable)

EnLink Midstream GP, LLC

 

Crosstex Energy, Inc.

 

100%

 

limited liability company interests

 

1

EnLink Midstream Holdings, LP

 

Acacia Natural Gas Corp I, Inc.

 

50%

 

limited partnership interests

 

1

EnLink Midstream Partners, LP

 

Crosstex Energy, Inc.

 

approximately 7%

 

16,414,830 common units

 

N/A(1)

Acacia Natural Gas Corp I, Inc.

 

EnLink Midstream, LLC

 

100%

 

1 common share

 

1

Crosstex Energy, Inc.

 

EnLink Midstream, LLC

 

100%

 

1 common share

 

367

 

Part (b).                  Information regarding Loan Parties.

 

Loan Party

 

Jurisdiction of Incorporation
or Formation

 

Principal Place of
Business

 

U.S. Federal Taxpayer 
Identification Number

EnLink Midstream, LLC

 

Delaware

 

2501 Cedar Springs
Suite 100
Dallas, Texas 75201

 

46-4108528

Acacia Natural Gas Corp I, Inc.

 

Delaware

 

2501 Cedar Springs
Suite 100
Dallas, Texas 75201

 

46-4835197

Crosstex Energy, Inc.(2)

 

Delaware

 

2501 Cedar Springs
Suite 100
Dallas, Texas 75201

 

52-2235832

 

--------------------------------------------------------------------------------

(1)  Common units held in EnLink Midstream Partners, LP to be certificated and
delivered within 10 Business Days after the Closing Date (or such longer period
as permitted by the Administrative Agent in its sole discretion).

 

(2)  Name to be changed to EnLink Midstream, Inc. after the Closing Date.

 

Schedule 5.08 Credit Agreement

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 5.12

 

ERISA

 

None

 

Schedule 5.12 Credit Agreement

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 5.15

 

COMPLIANCE WITH LAWS

 

None

 

Schedule 5.15 Credit Agreement

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 7.02

 

INVESTMENTS

 

Investments in the Borrower and its Subsidiaries and joint ventures existing on
the Closing Date.

 

Schedule 7.02 Credit Agreement

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 7.09

 

BURDENSOME AGREEMENTS

 

Organization Documents of EnLink GP and EnLink MLP.

 

Schedule 7.09 Credit Agreement

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

ENLINK MIDSTREAM, LLC

2501 Cedar Springs

Suite 100

Dallas, Texas 75201

Attention: Chief Financial Officer

Telephone: 214-721-9422

Facsimile:  214-953-9501

Electronic Mail: michael.garberding@enlink.com

Website Address:  www.enlink.com

Taxpayer Identification Number: 16-1616605

 

with a copy to:

 

ENLINK MIDSTREAM, LLC

2501 Cedar Springs

Suite 100

Dallas, Texas 75201

Attention: General Counsel

Telephone: 214-721-9246

Facsimile: 214-953-9501

Electronic Mail: joe.davis@enlink.com

 

with a copy to:

 

BAKER BOTTS L.L.P

2001 Ross Avenue

Suite 600

Dallas, Texas 75201

Attention: Luke A. Weedon

Telephone: 214-953-6970

Facsimile: 214-661-4970

Electronic Mail: luke.weedon@bakerbotts.com

 

Schedule 10.02 Credit Agreement

 

1

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office
(for payments and Requests for Credit Extensions):

 

Bank of America, N.A.

Street Address: 901 Main Street, 14th Floor

Mail Code: TX1-492-14-14

City, State ZIP Code: Dallas, TX 75202

Attention: Mariah Anderson

Telephone: (972) 338-3769

Facsimile:  (214) 290-9409

Electronic Mail: mariah.m.anderson@baml.com

Account No.:  1292000883

Ref:  EnLink Midstream LLC

ABA# 026009593

 

Other Notices as Administrative Agent:

 

Bank of America, N.A.
Agency Management
Street Address:  901 Main Street, 14th Floor

Mail Code:  TX1-492-14-11
City, State ZIP Code:  Dallas, TX 75202

Attention:  Henry Pennell

Telephone:  (214) 209-1226

Facsimile:   (214) 290-9448

Electronic Mail: henry.pennell@baml.com

 

L/C ISSUER:

 

Bank of America, N.A.

Trade Operations

Street Address:  100, Temple Street

Mail Code:  CA9-705-07-05

City, State ZIP Code: Los Angeles CA 900012-1514

Attention:  Sandra Leon

Telephone: 213-580-8369

Telecopier:  213-457-8841

Electronic Mail:  sandra.leon@baml.com

 

2

--------------------------------------------------------------------------------


 

SWING LINE LENDER:

 

Bank of America, N.A.

Street Address: 901 Main Street, 14th Floor

Mail Code: TX1-492-14-14

City, State ZIP Code: Dallas, TX 75202

Attention: Mariah Anderson

Telephone: (972) 338-3769

Facsimile:  (214) 290-9409

Electronic Mail: mariah.m.anderson@baml.com

Account No.:  1292000883

Ref:  EnLink Midstream LLC

ABA# 026009593

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:                        , 20     

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of March 7, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among EnLink Midstream, LLC, a Delaware limited liability
company (the “Borrower”), the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned hereby requests (select one):

 

 

o A Borrowing of Committed Loans

 

 

 

o A [conversion] or [continuation] of Committed Loans

 

 

1.

On                                                               (a Business
Day).

 

 

2.

In the amount of $                                         .

 

 

3.

Comprised of:

o Base Rate Loans

 

 

 

 

 

o Eurodollar Rate Loans

 

 

4.

For Eurodollar Rate Loans: with an Interest Period of         months.

 

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.

 

 

ENLINK MIDSTREAM, LLC

 

 

 

By: EnLink Midstream Manager, LLC, its managing member

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit A to Credit Agreement

 

1

--------------------------------------------------------------------------------

 


 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                            , 20    

 

To:                             Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of March 7, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among EnLink Midstream, LLC, a Delaware limited liability
company (the “Borrower”), the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned hereby requests a Swing Line Loan:

 

1.

On                                                                          (a
Business Day).

 

 

2.

In the amount of $                                                      .

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

 

ENLINK MIDSTREAM, LLC

 

 

 

By: EnLink Midstream Manager, LLC, its managing member

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit B to Credit Agreement

 

1

--------------------------------------------------------------------------------

 


 

EXHIBIT C

 

FORM OF NOTE

 

FOR VALUE RECEIVED, the undersigned hereby promises to pay to
                                           or its registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain Credit Agreement, dated as of March 7, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among EnLink Midstream, LLC, a Delaware limited liability
company (the “Borrower”), the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral.  Upon the occurrence and during the
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable as provided in the Agreement.  Loans made by
the Lender shall be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, Type, amount and maturity
of its Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

Exhibit C to Credit Agreement

 

1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

ENLINK MIDSTREAM, LLC

 

 

 

By: EnLink Midstream Manager, LLC, its managing member

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

 


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                        

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of March 7, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among EnLink Midstream, LLC, a Delaware limited liability
company (the “Borrower”), the Lenders from time to time party thereto and Bank
of America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The undersigned Responsible Officer(1) hereby certifies as of the date hereof
that he/she is the
                                                              
                    of EnLink Midstream Manager, LLC, a Delaware limited
liability company, the managing member of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      The Borrower has delivered the year-end
audited financial statements required by Section 6.01(a) of the Agreement for
the fiscal year of the Borrower ended as of the above Financial Statement Date,
together with the report and opinion of an independent certified public
accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      The Borrower has delivered the unaudited
financial statements required by Section 6.01(b) of the Agreement for the fiscal
quarter of the Borrower ended as of the above Financial Statement Date.  Such
financial statements fairly present in all material respects the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a detailed review of the transactions and condition
(financial or otherwise) of the Borrower during the accounting period covered by
such financial statements.

 

--------------------------------------------------------------------------------

(1)  To be the chief executive officer, chief financial officer, vice president
— finance, treasurer or controller of the Borrower.

 

Exhibit D to Credit Agreement

 

1

--------------------------------------------------------------------------------


 

3.                                      A review of the activities of the
Borrower during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Borrower performed and observed all its Obligations under the Loan Documents,
and

 

[select one:]

 

[to the best knowledge of the undersigned, during such fiscal period, no Default
has occurred and is continuing.]

 

—or—

 

[to the best knowledge of the undersigned, during such fiscal period, the
following is a list of each Default and its nature and status:]

 

4.                                      The representations and warranties of
the Borrower contained in Article V of the Agreement, and any representations
and warranties of the Borrower that are contained in any other Loan Documents,
are true and correct in all material respects (except to the extent such
representations and warranties are already qualified as to materiality, in which
case such representations and warranties are true and correct in all respects)
on and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (except to the extent such representations
and warranties are already qualified as to materiality, in which case such
representations and warranties are true and correct in all respects) as of such
earlier date, and except that for purposes of this Compliance Certificate, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.

 

5.                                      The financial covenant analyses and
information, including a reconciliation of the Borrower’s calculation of
Consolidated EBITDA versus the calculation of net income in accordance with GAAP
as set forth in the financial statements referred to in paragraph 1 of this
Compliance Certificate, set forth on Schedules 1 and 2 attached hereto are true
and accurate on and as of the date of this Compliance Certificate.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                                          ,                         .

 

 

ENLINK MIDSTREAM, LLC

 

 

 

By: EnLink Midstream Manager, LLC, its managing member

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

For the Quarter/Year ended
                                           (“Statement Date”)

 

SCHEDULE 1

 

to the Compliance Certificate
($ in 000’s)

 

Section 7.13(a) — Consolidated Interest Coverage Ratio.(2)

 

A.            Consolidated EBITDA for four prior consecutive fiscal quarters
ending on the above date (“Subject Period”):

 

$                              

 

 

 

B.            Consolidated Interest Charges for Subject Period:

 

$                             

 

 

 

C.            Consolidated Interest Coverage Ratio
(Line A ¸ B):

 

                    to 1.00

 

 

 

Minimum Consolidated Interest Coverage Ratio

 

2.50 to 1.00

 

--------------------------------------------------------------------------------

(2)  For purposes of any determination of the Consolidated Interest Coverage
Ratio with respect to the fiscal quarter ending on

 

(i)                March 31, 2014, the Consolidated Interest Coverage Ratio
shall be the ratio of (A) an amount equal to the sum of (x) $52.5 million and
(y) actual cash distributions received by the Borrower, CEI or any other
Restricted Subsidiary from EnLink MLP during such fiscal quarter, to
(B) Consolidated Interest Charges for such fiscal quarter,

 

(ii)             June 30, 2014, the Consolidated Interest Coverage Ratio shall
be the ratio of (A) Consolidated EBITDA for such fiscal quarter to
(B) Consolidated Interest Charges for such fiscal quarter,

 

(iii)          September 30, 2014, the Consolidated Interest Coverage shall be
the ratio of (A) Consolidated EBITDA for the two fiscal quarter period then
ended to (B) Consolidated Interest Charges the two fiscal quarter period then
ended, and

 

(iv)         December 31, 2014, the Consolidated Interest Coverage Ratio shall
be the ratio of (A) Consolidated EBITDA for the three fiscal quarter period then
ended to (B) Consolidated Interest Charges for the three fiscal quarter period
then ended.

 

4

--------------------------------------------------------------------------------


 

Section 7.13(b) — Consolidated Leverage Ratio.

 

A.                                    Consolidated Funded Indebtedness at
Statement Date:

 

$                                       

 

 

 

B.                                    Consolidated EBITDA for Subject Period(3):

 

$                                         

 

 

 

C.                                    Consolidated Leverage Ratio
(Line A ¸ B):

 

                                 to 1.00

 

Four Fiscal Quarters Ending

 

Maximum
Consolidated
Leverage Ratio

Outside of Acquisition Period

 

4:00 to 1.00

During Acquisition Period

 

4.50 to 1.00

 

--------------------------------------------------------------------------------

(3)   For purposes of calculating the Consolidated Leverage Ratio, Consolidated
EBITDA shall be calculated as follows:

 

(i)                             Consolidated EBITDA for the four-fiscal quarter
period ending March 31, 2014 shall be equal to the sum of (x) $52.5 million and
(y) actual cash distributions received by the Borrower, CEI or any other
Restricted Subsidiary from EnLink MLP during such fiscal quarter, multiplied by
four;

 

(ii)                          Consolidated EBITDA for the four-fiscal quarter
period ending June 30, 2014 shall be equal to Consolidated EBITDA for such
fiscal quarter, multiplied by four;

 

(iii)                       Consolidated EBITDA for the four-fiscal quarter
period ending September 30, 2014 shall be equal to Consolidated EBITDA for the
two fiscal quarter period then ended, multiplied by two;

 

(iv)                      Consolidated EBITDA for the four-fiscal quarter period
ending December  31, 2014 shall be equal to Consolidated EBITDA for the three
fiscal quarter period then ended, multiplied by 4/3; and

 

(v)                         Consolidated EBITDA for each four-fiscal quarter
period ending thereafter shall be equal to Consolidated EBITDA for the
four-fiscal quarter period then ended.

 

5

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                       (“Statement
Date”)

 

SCHEDULE 2

 

to the Compliance Certificate
($ in 000’s)

 

Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)

 

Consolidated
EBITDA

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Twelve
Months
Ended

Consolidated Net Income

 

 

 

 

 

 

 

 

 

 

+ Consolidated Interest Charges

 

 

 

 

 

 

 

 

 

 

+ income taxes

 

 

 

 

 

 

 

 

 

 

+ depreciation expense

 

 

 

 

 

 

 

 

 

 

+ amortization expense

 

 

 

 

 

 

 

 

 

 

+ non-cash expenses

 

 

 

 

 

 

 

 

 

 

+ non-recurring expenses

 

 

 

 

 

 

 

 

 

 

+ Transaction Costs

 

 

 

 

 

 

 

 

 

 

- income tax credits

 

 

 

 

 

 

 

 

 

 

- non-cash income

 

 

 

 

 

 

 

 

 

 

= Consolidated EBITDA

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the credit facility evidenced by the Credit
Agreement (including, without limitation, the Letters of Credit and the Swing
Line Loans included in such facility(5)) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”).  Each such sale and

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3)  Select as appropriate.

 

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

(5)  Include all applicable subfacilities.

 

Exhibit E-1 to Credit Agreement

 

1

--------------------------------------------------------------------------------


 

assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

[Assignor [is] [is not] a Defaulting Lender]

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Lender]/[Affiliate][Approved Fund] of [identify
Lender]]

 

3.                                     
Borrower:                                          EnLink Midstream, LLC, a
Delaware limited liability company (the “Borrower”)

 

4.                                      Administrative Agent: Bank of America,
N.A., as the administrative agent under the Credit Agreement

 

5.                                      Credit Agreement:  Credit Agreement,
dated as of March 7, 2014, among the Borrower, the Lenders from time to time
party thereto and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

 

6.                                      Assigned Interest[s]:

 

Assignor[s](6)

 

Assignee[s](7)

 

Aggregate
Amount of
Commitment
for all Lenders(8)

 

Amount of
Commitment
Assigned

 

Percentage
Assigned of
Commitment(9)

 

CUSIP
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                                  Trade Date:                              
                                ](10)

 

--------------------------------------------------------------------------------

(6)  List each Assignor, as appropriate.

 

(7)  List each Assignee and, if available, its market entity identifier, as
appropriate.

 

(8)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

 

(9)  Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

 

(10)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2

--------------------------------------------------------------------------------


 

Effective Date:                                    , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S](11)

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ASSIGNEE[S](12)

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(11)  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

(12)  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

3

--------------------------------------------------------------------------------


 

[Consented to and](13) Accepted:

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[Consented to:](14)

 

 

 

ENLINK MIDSTREAM, LLC, as

 

Borrower

 

 

 

By: EnLink Midstream Manager, LLC,

 

its managing member

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A., as

 

L/C Issuer and Swing Line Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[               ], as L/C Issuer

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(13)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(14)  To be added only if the consent of the Borrower is required by the terms
of the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][[the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim, (iii) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and (iv) it is [not] a Defaulting Lender; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2                               Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii), and (v) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 10.06(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance upon the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

Annex 1 to Exhibit E-1 to Credit Agreement

 

--------------------------------------------------------------------------------


 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.  Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to
[the][the relevant] Assignee.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------

 


 

EXHIBIT E-2

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

[SEE ATTACHED.]

 

--------------------------------------------------------------------------------


 

GRAPHIC [g76551ku45i001.jpg]

 

ADMINISTRATIVE DETAILS REPLY FORM — (US DOLLAR ONLY)

 

CONFIDENTIAL

 

1.

Borrower or Deal Name ENLINK MIDSTREAM, LLC (GP)

E-mail this document with your commitment letter to: Henry Pennell

E-mail address of recipient: henry.pennell@baml.com

 

2.

Legal Name of Lender of Record for Signature Page:

 

 

Markit Entity Identifier (MEI) #

 

 

 

Fund Manager Name (if applicable)

 

 

 

Legal Address from Tax Document of Lender of Record:

 

 

 

Country

 

 

 

Address

 

 

 

City 

 

 

State/Province

 

 

Country

 

 

3.

Domestic Funding Address:

 

4.

Eurodollar Funding Address:

Street Address

 

 

Street Address

 

Suite/ Mail Code

 

 

Suite/ Mail Code

 

City

 

 

State

 

 

City

 

 

State

 

Postal Code

 

 

Country

 

 

Postal Code

 

 

Country

 

 

5.

Credit Contact Information:

 

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s).  The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

Primary Credit Contact:

First Name

 

 

Middle Name

 

 

Last Name

 

 

Title

 

 

Street Address

 

 

Suite/Mail Code

 

 

City

 

 

State

 

 

Postal Code

 

 

Country

 

 

Office Telephone #

 

 

Office Facsimile #

 

 

Work E-Mail Address

 

 

IntraLinks/SyndTrak

 

 

E-Mail Address

 

 

 

 

 

Secondary Credit Contact:

First Name

 

 

Middle Name

 

 

Last Name

 

 

Title

 

 

Street Address

 

 

Suite/Mail Code

 

 

City

 

 

State

 

 

Postal Code

 

 

Country

 

 

Office Telephone #

 

 

Office Facsimile #

 

 

Work E-Mail Address

 

 

 

1

--------------------------------------------------------------------------------


 

GRAPHIC [g76551ku45i002.jpg]

 

ADMINISTRATIVE DETAILS REPLY FORM — (US DOLLAR ONLY)

 

CONFIDENTIAL

 

IntraLinks/SyndTrak

 

 

E-Mail Address

 

 

 

Primary Operations Contact:

 

Secondary Operations Contact:

First

 

 

MI

 

 

Last

 

 

First

 

 

MI

 

 

Last

 

Title

 

 

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

Street Address

 

 

Street Address

 

Suite/ Mail Code

 

 

Suite/ Mail Code

 

City

 

 

 

State

 

 

City

 

 

State

 

Postal Code

 

 

 

 

Country

 

 

Postal Code

 

 

 

Country

 

Telephone

 

 

Facsimile

 

 

 

Telephone

 

Facsimile

 

E-Mail Address

 

 

E-Mail Address

 

IntraLinks/SyndTrak E-Mail

 

IntraLinks/SyndTrak E-Mail

Address

 

 

Address

 

 

Does Secondary Operations Contact need copy of notices? o YES  o NO

 

Letter of Credit Contact:

 

Draft Documentation Contact or Legal Counsel:

First

 

 

MI

 

 

Last

 

 

First

 

 

MI

 

 

Last

 

Title

 

 

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

Street Address

 

 

Street Address

 

Suite/ Mail Code

 

 

Suite/ Mail Code

 

City

 

 

 

State

 

 

City

 

 

State

 

Postal Code

 

 

 

 

Country

 

 

Postal Code

 

 

 

Country

 

Telephone

 

 

Facsimile

 

 

 

Telephone

 

Facsimile

 

E-Mail Address

 

 

E-Mail Address

 

 

6.              Lender’s Fed Wire Payment Instructions:

 

Pay to:

 

Bank Name

 

 

 

 

ABA #

 

 

 

 

City

 

 

State

 

 

Account #

 

 

 

 

Account Name

 

 

 

 

Attention

 

 

 

 

 

7.  Lender’s Standby Letter of Credit, Commercial Letter of Credit, and Bankers’
Acceptance Fed Wire Payment Instructions (if applicable):

 

Pay to:

 

Bank Name

 

 

 

 

ABA #

 

 

 

 

City

 

 

State

 

 

Account #

 

 

 

 

Account Name

 

 

 

 

Attention

 

 

 

 

 

Can the Lender’s Fed Wire Payment Instructions in Section 6 be used? o YES  o NO

 

2

--------------------------------------------------------------------------------


 

GRAPHIC [g76551ku45i003.jpg]

 

ADMINISTRATIVE DETAILS REPLY FORM — (US DOLLAR ONLY)

 

CONFIDENTIAL

 

8.              Lender’s Organizational Structure and Tax Status

 

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number (TIN):               -

 

Tax Withholding Form Delivered to Bank of America (check applicable one):

 

o W-9

o W-8BEN

o W-8ECI

o W-8EXP

o W-8IMY

 

Tax Contact:

 

 

First

 

 

MI

 

 

Last

 

 

 

Title

 

 

 

 

 

 

 

 

 

Street Address

 

 

 

Suite/ Mail Code

 

 

 

City

 

 

 

State

 

 

 

Postal Code

 

 

 

 

Country

 

 

 

Telephone

 

 

Facsimile

 

 

 

 

E-Mail Address

 

 

 

 

NON—U.S. LENDER INSTITUTIONS

 

1. Corporations:

 

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI.  It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S.  Please refer to the
instructions when completing the form applicable to your institution.  In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms.  An original tax form must be submitted.

 

2. Flow-Through Entities

 

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement.  Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

 

Please refer to the instructions when completing this form.  In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms.  Original tax form(s) must be submitted.

 

U.S. LENDER INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).  Please be advised that we require an original form W-9.

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement.  Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

3

--------------------------------------------------------------------------------


 

GRAPHIC [g76551ku45i003.jpg]

 

ADMINISTRATIVE DETAILS REPLY FORM — (US DOLLAR ONLY)

 

CONFIDENTIAL

 

--------------------------------------------------------------------------------

*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

[g76551ku45i004.jpg]

 

9. Bank of America’s Payment Instructions:

 

Pay to:                                             Bank of America, N.A.

ABA # 026009593

New York, NY

Account # 1292000883

Attn: Corporate Credit Services

Ref: EnLink Midstream, LLC

 

4

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF GUARANTY AGREEMENT

 

This Guaranty Agreement dated as of March 7, 2014 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, this
“Guaranty”) is executed by EnLink Midstream, LLC, a Delaware limited liability
company (the “Borrower”), Crosstex Energy, Inc., a Delaware corporation, Acacia
Natural Gas Corp I, Inc., a Delaware corporation (together with the Borrower and
each other Person who may from time to time become a party to this Guaranty
pursuant to Section 16 hereof, collectively, the “Guarantors”, and each,
individually, a “Guarantor”) in favor of Bank of America, N.A., as
Administrative Agent (as hereinafter defined) for the ratable benefit of the
Beneficiaries (as hereinafter defined).

 

INTRODUCTION

 

A.                                    This Guaranty is entered into in
connection with that certain Credit Agreement dated as of March 7, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the lenders party
thereto from time to time (individually, a “Lender” and collectively, the
“Lenders”), Bank of America, N.A., as Administrative Agent (in such capacity,
the “Administrative Agent”) and as Swing Line Lender (in such capacity, the
“Swing Line Lender”), and each of Bank of America, N.A., Citibank, N.A. and
Wells Fargo Bank, National Association as an L/C Issuer (in such capacity, an
“L/C Issuer”).

 

B.                                    Each Guarantor is either the Borrower or a
Specified Subsidiary of the Borrower and will derive substantial direct and
indirect benefits from (i) the transactions contemplated by the Credit Agreement
and the other Loan Documents (as defined in the Credit Agreement), (ii) the
Secured Cash Management Agreements (as defined in the Credit Agreement), and
(iii) the Secured Hedge Agreements (as defined in the Credit Agreement), in each
case provided to the Loan Parties by any Secured Party (as defined in the Credit
Agreement, collectively, the “Beneficiaries”).

 

C.                                    Each Guarantor is executing and delivering
this Guaranty (i) to induce the Lenders to provide Loans under the Credit
Agreement, (ii) to induce the L/C Issuers to provide Letters of Credit under the
Credit Agreement, (iii) to induce the Swing Line Lender to make Swing Line Loans
under the Credit Agreement, (iv) to induce the Hedge Banks to enter into
transactions with the Loan Parties under their respective Secured Hedge
Agreements, (v) to induce the Cash Management Banks to enter into Cash
Management Agreements with the Loan Parties, and (vi) intending it to be a
legal, valid, binding, enforceable and continuing obligation of such Guarantor.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
Guarantor hereby agrees as follows:

 

Section 1.                                           Definitions.  All
capitalized terms not otherwise defined in this Guaranty that are defined in the
Credit Agreement shall have the meanings assigned to such terms by the Credit
Agreement.

 

Section 2.                                           Guaranty.

 

(a)                                 Each Guarantor hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment and performance,
when due, whether at stated maturity, by acceleration or otherwise, of all
Obligations (collectively, the “Guaranteed Obligations”).  Without limiting the
generality of the foregoing, each Guarantor’s liability shall extend to all
amounts that constitute part of the

 

Exhibit F to Credit Agreement

 

1

--------------------------------------------------------------------------------


 

Guaranteed Obligations and would be owed by: (i) the Borrower or any other
Guarantor to the Administrative Agent, any L/C Issuer, the Swing Line Lender, or
any Lender under the Loan Documents, (ii) the Borrower or any other Guarantor to
any Hedge Bank under Secured Hedge Agreements, (iii) the Borrower or any other
Guarantor to any Cash Management Bank in connection with Secured Cash Management
Agreements, and (iv) the Borrower or any other Guarantor to the extent
constituting Obligations, in any event, but for the fact that they are
unenforceable or not allowable due to insolvency or the existence of a
bankruptcy, reorganization or similar proceeding involving the Borrower or such
other Guarantor; provided that the “Guaranteed Obligations” shall not include
any Excluded Swap Obligation. Anything contained in this Guaranty to the
contrary notwithstanding, the Borrower is a Guarantor solely with respect to
Guaranteed Obligations owing by any Loan Party (other than the Borrower) under
any Secured Hedge Agreement or any Secured Cash Management Agreement.

 

(b)                                 Anything contained in this Guaranty to the
contrary notwithstanding, the obligations of any Guarantor under this Guaranty
on any date shall be limited to a maximum aggregate amount equal to the largest
amount that would not, on such date, render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code of the United States or any applicable provisions of comparable
laws relating to bankruptcy, insolvency, or reorganization, or relief of debtors
(collectively, the “Fraudulent Transfer Laws”), but only to the extent that any
Fraudulent Transfer Law has been found in a final non-appealable judgment of a
court of competent jurisdiction to be applicable to such obligations as of such
date, in each case:

 

(1)                                 after giving effect to all liabilities of
each Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws, but specifically excluding:

 

(i)                                     any liabilities of such Guarantor in
respect of intercompany indebtedness owing to the Borrower or other Affiliate of
the Borrower to the extent that such indebtedness would be discharged in an
amount equal to the amount paid by such Guarantor hereunder; and

 

(ii)                                  any liabilities of such Guarantor under
this Guaranty; and

 

(2)                                 after giving effect as assets to the value
(as determined under the applicable provisions of the Fraudulent Transfer Laws)
of any rights to subrogation, reimbursement, indemnification or contribution of
such Guarantor pursuant to applicable law or pursuant to the terms of any
agreement.

 

(c)                                  This is a guaranty of payment and not of
collection and the Guarantor shall make all payments hereunder without offset or
counterclaim.

 

Section 3.                                           Guaranty Absolute.  Each
Guarantor guarantees that the Guaranteed Obligations will be paid strictly in
accordance with the terms of the Loan Documents and the applicable Secured Hedge
Agreements and Secured Cash Management Agreements, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of any Beneficiary with respect thereto.  The
obligations of each Guarantor under this Guaranty are joint and several and
independent of the obligations of any other Person under the Loan Documents or
in connection with any Secured Hedge Agreements or Secured Cash Management
Agreements, and a separate action or actions may be brought and prosecuted
against any Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Person or whether the
Borrower or any other Person is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now or hereafter have in any way relating to, any or all of
the following:

 

2

--------------------------------------------------------------------------------


 

(a)                                 any lack of validity or enforceability of
any Loan Document, any Secured Hedge Agreements or Secured Cash Management
Agreements, or any agreement or instrument relating thereto or any part of the
Guaranteed Obligations being irrecoverable;

 

(b)                                 any change in the time, manner or place of
payment of, or in any other term of, all or any of the Guaranteed Obligations or
any other obligations of any Person under the Loan Documents, any agreement or
instrument relating to any Secured Hedge Agreements, any Secured Cash Management
Agreements, or any other amendment or waiver of or any consent to departure from
any Loan Document, any agreement or instrument relating to any Secured Hedge
Agreements, or any Secured Cash Management Agreements, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to the Borrower or otherwise; provided that this
clause (b) shall not limit the terms of Section 10.01 of the Credit Agreement
with respect to the Borrower;

 

(c)                                  any taking, exchange, release or
non-perfection of any collateral, or any taking, release or amendment or waiver
of or consent to departure from any other guaranty, for all or any of the
Guaranteed Obligations;

 

(d)                                 any manner of application of collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any collateral for all or any of the Guaranteed
Obligations;

 

(e)                                  any change, restructuring or termination of
the corporate structure or existence of the Borrower or any of its Restricted
Subsidiaries;

 

(f)                                   any failure of any Beneficiary to disclose
to the Borrower or any other Guarantor any information relating to the business,
condition (financial or otherwise), operations, properties or prospects of any
Person now or in the future known to any Beneficiary (and each Guarantor hereby
irrevocably waives any duty on the part of any Beneficiary to disclose such
information);

 

(g)                                  any signature of any officer of the
Borrower or any other Person being mechanically reproduced in facsimile or
otherwise; or

 

(h)                                 any other circumstance or any existence of
or reliance on any representation by any Beneficiary that might otherwise
constitute a defense available to, or a discharge of, the Borrower, any other
Guarantor or any other guarantor, surety or other Person (other than the
occurrence of Security Termination).

 

Section 4.                                           Continuation and
Reinstatement, Etc.  Each Guarantor agrees that, to the extent that payments of
any of the Guaranteed Obligations are made, or any Beneficiary receives any
proceeds of Collateral, and such payments or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
or otherwise required to be repaid, then to the extent of such repayment the
Guaranteed Obligations shall be reinstated and continued in full force and
effect as of the date such initial payment or collection of proceeds occurred.

 

Section 5.                                           Waivers and
Acknowledgments.

 

(a)                                 Each Guarantor hereby waives promptness,
diligence, presentment, notice of acceptance and any other notice (other than
any notices required by the Loan Documents) with respect to any of the
Guaranteed Obligations and this Guaranty and any requirement that any
Beneficiary protect, secure, perfect or insure any Lien or any property or
exhaust any right or take any action against the Borrower or any other Person or
any Collateral.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Each Guarantor hereby irrevocably waives any
right to revoke this Guaranty, and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.

 

(c)                                  Each Guarantor acknowledges that it will
receive substantial direct and indirect benefits from the financing arrangements
involving the Borrower and the other Loan Parties contemplated by the Loan
Documents, any Secured Hedge Agreements, any Secured Cash Management Agreements,
and that the waivers set forth in this Guaranty are knowingly made in
contemplation of such benefits.

 

Section 6.                                           Subrogation and
Subordination.

 

(a)                                 Each Guarantor will not exercise any rights
that it may now have or hereafter acquire against the Borrower or any other
Guarantor to the extent that such rights arise from the existence, payment,
performance or enforcement of such Guarantor’s obligations under this Guaranty,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Beneficiary against the Borrower or any other Guarantor,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Borrower or any other Guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
on account of such claim, remedy or right, unless and until the occurrence of
Security Termination.  If any amount shall be paid to any Guarantor in violation
of the preceding sentence at any time prior to the occurrence of Security
Termination, such amount shall be held in trust for the benefit of the
Beneficiaries and shall forthwith be paid to the Administrative Agent to be
credited and applied to the Guaranteed Obligations and any and all other amounts
payable by any Guarantor under this Guaranty, whether matured or unmatured, in
accordance with the terms of the Loan Documents.

 

(b)                                 Each Guarantor hereby agrees that the
payment of any and all Indebtedness now or hereafter owing to such Guarantor by
the Borrower or any other Guarantor (herein collectively called the
“Subordinated Debt”) is and will be subordinate and junior in right of payment
and enforcement to the prior payment and enforcement in full of the Guaranteed
Obligations, unless and until the occurrence of Security Termination.  Whenever
any Event of Default has occurred and is continuing, the Administrative Agent
may, in its sole discretion, give notice to the Borrower and the other
Guarantors that no payment shall be made or accepted on any Subordinated Debt,
and upon receipt of such notice no Guarantor will make or receive any payment on
Subordinated Debt unless and until the occurrence of Security Termination, all
Events of Default are waived or cured, or the Administrative Agent consents to
such payment.  In addition, whenever any Event of Default has occurred and is
continuing, no Guarantor will exercise or enforce any creditors’ rights or
remedies that it may have against the Borrower or any Subsidiary, or foreclose,
repossess, sequester, or otherwise institute any action or proceeding (whether
judicial or otherwise, including the commencement of any insolvency proceeding)
to enforce any Subordinated Debt until the occurrence of Security Termination,
all Events of Default are waived or cured, or the Administrative Agent otherwise
consents.

 

Section 7.                                           Representations and
Warranties.  Each Guarantor hereby represents and warrants as follows:

 

(a)                                 Such Guarantor benefits directly or
indirectly from executing this Guaranty.

 

(b)                                 Such Guarantor has, independently and
without reliance upon any Beneficiary and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Guaranty, and such Guarantor has established
adequate means of obtaining from the Borrower and each other relevant Person on
a continuing basis information pertaining to, and is

 

4

--------------------------------------------------------------------------------


 

now and on a continuing basis will be completely familiar with, the business,
condition (financial and otherwise), operations, properties and prospects of the
Borrower and each other relevant Person.

 

(c)                                  The obligations of such Guarantor under
this Guaranty are the valid, binding and legally enforceable obligations of such
Guarantor (except (i) as limited by applicable Debtor Relief Laws and general
principles of equity which may limit the right to obtain equitable remedies
(whether applied by a court of law or equity) and (ii) as to the enforceability
of provisions for indemnification and the limitations thereon arising as a
matter of law or public policy) and the execution and delivery of this Guaranty
by such Guarantor has been duly and validly authorized in all respects by such
Guarantor, and the Person who is executing and delivering this Guaranty on
behalf of such Guarantor has full power, authority and legal right to so do, and
to observe and perform all of the terms and conditions of this Guaranty on such
Guarantor’s part to be observed or performed.

 

Section 8.                                           Right of Set-Off.  Upon the
occurrence and during the continuance of any Event of Default, any Lender or the
Administrative Agent, any L/C Issuer, the Swing Line Lender and any other
Beneficiary is hereby authorized at any time, to the fullest extent permitted by
law, to set off and apply any deposits (general or special (except trust and
escrow accounts), time or demand, provisional or final) and other indebtedness
owing by such Beneficiary to the account of any Guarantor against any and all of
the obligations of any Guarantor under this Guaranty, irrespective of whether or
not such Beneficiary shall have made any demand under this Guaranty and although
such obligations may be contingent and unmatured.  Such Beneficiary shall
promptly notify any Guarantor after any such set-off and application is made,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.  The rights of the Beneficiaries under this
Section 8 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which any Beneficiary may have.

 

Section 9.                                           Amendments, Etc.  No
amendment or waiver of any provision of this Guaranty and no consent to any
departure by any Guarantor therefrom shall in any event be effective, except in
accordance with Section 10.01 of the Credit Agreement, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

Section 10.                                    Notices, Etc.  All notices and
other communications provided for hereunder shall be given and become effective
as provided in Section 10.02 of the Credit Agreement and shall be sent (a) if to
any Guarantor, to such Guarantor at the address of the Borrower specified in or
pursuant to the Credit Agreement, (b) if to the Administrative Agent, any L/C
Issuer, the Swing Line Lender, or any Lender, at its address specified in or
pursuant to the Credit Agreement, (c) if to a Hedge Bank, at its address
specified in the applicable Secured Hedge Agreement, and (d) if to any Cash
Management Bank, at its address specified in the applicable Secured Cash
Management Agreement.

 

Section 11.                                    No Waiver: Remedies.  No failure
on the part of the Administrative Agent or any other Beneficiary to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

Section 12.                                    Continuing Guaranty: Assignments
under the Credit Agreement.  There are no conditions precedent to the
effectiveness of this Guaranty. This Guaranty is a continuing guaranty and
shall:

 

(a)                                 remain in full force and effect until
Security Termination, except with respect to any Guarantor released from its
obligations hereunder pursuant to Section 9.10 of the Credit Agreement;

 

5

--------------------------------------------------------------------------------


 

(b)                                 be binding upon each Guarantor and its
successors and assigns;

 

(c)                                  inure to the benefit of and be enforceable
by the Administrative Agent, each Lender, each L/C Issuer, the Swing Line
Lender, and their respective successors, transferees and assigns; and

 

(d)                                 inure to the benefit of the Hedge Banks and
the Cash Management Banks, and each of their respective successors, transferees,
and assigns (but only to the extent such successor, transferee or assign of a
Hedge Bank or a Cash Management Bank also then qualifies as a Secured Party),
provided that, notwithstanding anything contained in this Guaranty to the
contrary, no beneficiary of this Guaranty other than the Administrative Agent
shall have any right individually to enforce this Guaranty, it being understood
and agreed that all powers, rights and remedies hereunder may be exercised
solely by the Administrative Agent on behalf of the beneficiaries hereof in
accordance with the terms hereof.  By accepting the benefit of this Guaranty,
each such beneficiary agrees to the terms of this subsection (d).

 

Without limiting the generality of the foregoing clause (c), subject to
Section 10.06 of the Credit Agreement, any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under the Credit
Agreement (including, without limitation, all or any portion of its Commitment,
the Loans owing to it and the Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject, however, in all
respects to the provisions of the Credit Agreement.  Each Guarantor acknowledges
that upon any Person becoming a Lender, the Administrative Agent, an L/C Issuer,
or the Swing Line Lender in accordance with the Credit Agreement, such Person
shall be entitled to the benefits hereof.

 

Section 13.                                    Incorporation by Reference.  This
Guaranty hereby incorporates by reference the provisions of Section 3.01(a) of
the Credit Agreement.

 

Section 14.                                    GOVERNING LAW; JURISDICTION;
CONSENT TO SERVICE OF PROCESS; WAIVER OF JURY TRIAL.

 

(a)                                 GOVERNING LAW.  THIS GUARANTY AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS GUARANTY AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, BOROUGH OF MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF IN ANY
ACTION, LITIGATION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED

 

6

--------------------------------------------------------------------------------


 

BY LAW.  NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY OTHER PARTY
HERETO OR THERETO, ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION 14.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.  NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)                                  WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 15.                                    INDEMNIFICATION.  TO THE EXTENT
THAT THE BORROWER WOULD BE REQUIRED TO DO SO PURSUANT TO SECTION 10.04 OF THE
CREDIT AGREEMENT, EACH GUARANTOR SHALL INDEMNIFY THE INDEMNITEES AGAINST, AND
HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES (INCLUDING THE REASONABLE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR THE INDEMNITEES), INCURRED BY ANY INDEMNITEE OR
ASSERTED AGAINST ANY INDEMNITEE BY ANY PERSON (INCLUDING THE BORROWER OR ANY
OTHER GUARANTOR) OTHER THAN SUCH INDEMNITEE AND ITS RELATED PARTIES ARISING OUT
OF, IN CONNECTION WITH, OR AS A RESULT OF (A) THE EXECUTION OR DELIVERY OF THIS
GUARANTY, ANY OTHER LOAN DOCUMENT, OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED 
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER, THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, OR, IN THE CASE OF THE ADMINISTRATIVE AGENT (AND
ANY SUB-AGENT THEREOF)

 

7

--------------------------------------------------------------------------------


 

AND ITS RELATED PARTIES ONLY, THE ADMINISTRATION OF THIS GUARANTY AND THE OTHER
LOAN DOCUMENTS, (B) ANY LOAN OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF
THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY ANY L/C ISSUER TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (C) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS
ON OR FROM ANY PROPERTY OWNED OR OPERATED BY ANY GUARANTOR, THE BORROWER, OR ANY
OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO ANY
GUARANTOR, THE BORROWER, OR ANY OF ITS SUBSIDIARIES, OR (D) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER
BROUGHT BY A THIRD PARTY OR BY THE BORROWER OR ANY OTHER GUARANTOR, AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; PROVIDED THAT (A) SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR A
BREACH IN BAD FAITH BY AN INDEMNITEE OF ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTS, AND (B) SUCH FEES, CHARGES AND DISBURSEMENTS OF COUNSEL SHALL BE
LIMITED TO A SINGLE FIRM OF COUNSEL FOR ALL THE INDEMNITEES AND, IF REASONABLY
NECESSARY, A SINGLE FIRM OF LOCAL OR REGULATORY COUNSEL IN EACH APPROPRIATE
JURISDICTION AND A SINGLE FIRM OF SPECIAL COUNSEL FOR EACH RELEVANT
SPECIALTY, IN EACH CASE FOR ALL SUCH INDEMNITEES, AND, SOLELY IN THE CASE OF AN
ACTUAL OR PERCEIVED CONFLICT OF INTEREST, WHERE THE INDEMNITEE AFFECTED BY SUCH
CONFLICT INFORMS THE BORROWER OF SUCH CONFLICT, ONE ADDITIONAL FIRM OF COUNSEL
IN EACH RELEVANT JURISDICTION FOR THE AFFECTED INDEMNITEE SIMILARLY SITUATED. 
THIS SECTION 15 SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES THAT
REPRESENT LOSSES, CLAIMS, DAMAGES, ETC. ARISING FROM ANY NON-TAX CLAIM.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, NO GUARANTOR SHALL ASSERT,
AND EACH GUARANTOR HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY
THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR
AS A RESULT OF, THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF
ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED TO SUCH UNINTENDED RECIPIENTS BY
SUCH INDEMNITEE THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION
TRANSMISSION SYSTEMS IN CONNECTION WITH THIS GUARANTY OR THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OTHER THAN FOR
DIRECT OR ACTUAL DAMAGES RESULTING FROM

 

8

--------------------------------------------------------------------------------


 

THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR THE BREACH IN
BAD FAITH OF SUCH INDEMNITEE OF ITS OBLIGATIONS HEREUNDER OR THEREUNDER AS
DETERMINED BY A FINAL AND NONAPPEALABLE JUDGMENT OF A COURT OF COMPETENT
JURISDICTION.

 

ALL AMOUNTS DUE UNDER THIS SECTION 15 SHALL BE PAYABLE NOT LATER THAN TEN
BUSINESS DAYS AFTER DEMAND THEREFOR.  THE AGREEMENTS IN THIS SECTION 15 SHALL
SURVIVE THE RESIGNATION OF THE ADMINISTRATIVE AGENT, ANY L/C ISSUER AND THE
SWING LINE LENDER, THE REPLACEMENT OF ANY LENDER, THE TERMINATION OF THE
AGGREGATE COMMITMENTS AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF ALL THE
OTHER GUARANTEED OBLIGATIONS.

 

Section 16.                                    Additional Guarantors.  Upon the
execution and delivery by any other Person of a Guaranty Supplement in
substantially the form of Exhibit A attached hereto (each, a “Guaranty
Supplement”), such Person shall become a Guarantor hereunder with the same force
and effect as if originally named as a Guarantor herein.  The execution and
delivery of any Guaranty Supplement shall not require the consent of any other
Guarantor hereunder.  The rights and obligations of each Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor as a party to this Guaranty.

 

Section 17.                                    Severability.  If any provision
of this Guaranty is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Guaranty shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

Section 18.                                    Counterparts. This Guaranty may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Guaranty by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Guaranty.

 

Section 19.                                    Keepwell. Each Qualified ECP
Guarantor, at the time this Guaranty or the grant of the security interest under
the Loan Documents, in each case, by any Specified Loan Party, becomes effective
with respect to any Swap Obligation, hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under this Guaranty and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section 19 voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Guaranteed Obligations have been paid and performed in full. Each Qualified ECP
Guarantor intends this Section to constitute, and this Section shall be deemed
to constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

 

9

--------------------------------------------------------------------------------


 

Section 20.                                    NOTICE OF FINAL AGREEMENTS.  THIS
GUARANTY AND THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Remainder of this page intentionally left blank.]

 

10

--------------------------------------------------------------------------------


 

Each Guarantor has caused this Guaranty to be duly executed as of the date first
above written.

 

 

GUARANTORS:

 

 

 

 

 

 

 

 

ENLINK MIDSTREAM, LLC

 

 

 

 

 

By: EnLink Midstream Manager, LLC, its managing member

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Michael J. Garberding

 

 

 

Title:

Executive Vice President and

 

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

CROSSTEX ENERGY, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Michael J. Garberding

 

 

 

Title:

Executive Vice President and

 

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

ACACIA NATURAL GAS CORP I, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Michael J. Garberding

 

 

 

Title:

Executive Vice President and

 

 

 

 

Chief Financial Officer

 

11

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

12

--------------------------------------------------------------------------------


 

Exhibit A to

Guaranty Agreement

 

Guaranty Supplement No.    

 

THIS GUARANTY SUPPLEMENT NO.     (this “Guaranty Supplement”) is made as of
                   , to the Guaranty Agreement dated as of March 7, 2014 (such
agreement, together with all amendments, restatements, other modifications and
Guaranty Supplements (as such term is defined therein), the “Guaranty”),
executed by EnLink Midstream, LLC, a Delaware limited liability company,
Crosstex Energy, Inc., a Delaware corporation, and Acacia Natural Gas Corp
I, Inc., a Delaware corporation, as the initial signatories thereto and each
other Person who from time to time thereafter became a party thereto pursuant to
Section 16 thereof (each, individually, a “Guarantor” and, collectively, the
“Guarantors”), in favor of Administrative Agent (as defined in the Guaranty) for
the benefit of the Beneficiaries (as defined in the Guaranty).

 

BACKGROUND.

 

Capitalized terms not otherwise defined herein have the meaning specified in the
Guaranty.  The Guaranty provides that additional parties may become Guarantors
under the Guaranty by execution and delivery of this Guaranty Supplement to the
Administrative Agent.  Pursuant to the provisions of Section 16 of the Guaranty,
the undersigned is becoming a Guarantor under the Guaranty.  The undersigned
desires to become a Guarantor under the Guaranty in order to induce the
Beneficiaries to continue to make credit extensions and financial accommodations
under the Credit Agreement, the Secured Cash Management Agreements and the
Secured Hedge Agreements (as applicable).

 

AGREEMENT.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
undersigned hereby agrees as follows:

 

SECTION 1.                            In accordance with the Guaranty, the
undersigned hereby becomes a Guarantor under the Guaranty with the same force
and effect as if it were an original signatory thereto as a Guarantor and the
undersigned hereby (a) agrees to all the terms and provisions of the Guaranty
applicable to it as a Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct on and as of the date hereof.  Each reference to a “Guarantor” in
the Guaranty shall be deemed to include the undersigned.

 

SECTION 2.                            Except as expressly supplemented hereby,
the Guaranty shall remain in full force and effect in accordance with its terms.

 

SECTION 3.                            THIS GUARANTY SUPPLEMENT, THE GUARANTY AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS GUARANTY SUPPLEMENT
AND/OR THE GUARANTY AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

13

--------------------------------------------------------------------------------


 

SECTION 4.                            This Guaranty Supplement hereby
incorporates by reference the provisions of the Guaranty, which provisions are
deemed to be a part hereof, and this Guaranty Supplement shall be deemed to be a
part of the Guaranty.

 

SECTION 5.                            This Guaranty Supplement may be executed
by the parties hereto in several counterparts, each of which shall be deemed to
be an original and all of which shall constitute together but one and the same
agreement.  Executed counterpart signature pages delivered by facsimile or as an
attachment to electronic mail shall be deemed to be an original.

 

[Remainder of this page intentionally left blank.]

 

14

--------------------------------------------------------------------------------


 

EXECUTED as of the date above first written.

 

 

[GUARANTOR]

 

 

 

 

 

By:

 

 

Print Name:

 

 

Print Title:

 

 

 

ACCEPTED BY:

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

Print Name:

 

 

Print Title:

 

 

 

15

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement, dated as of March 7, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among EnLink Midstream, LLC, a
Delaware limited liability company, the Lenders from time to time party thereto
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

                    , 20[ ]

 

 

Exhibit G-1 to Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement, dated as of March 7, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among EnLink Midstream, LLC, a
Delaware limited liability company, the Lenders from time to time party thereto
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

               , 20[ ]

 

 

Exhibit G-2 to Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT G-3

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement, dated as of March 7, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among EnLink Midstream, LLC, a
Delaware limited liability company, the Lenders from time to time party thereto
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its direct or indirect
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

                      , 20[ ]

 

 

Exhibit G-3 to Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT G-4

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Credit Agreement, dated as of March 7, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among EnLink Midstream, LLC, a
Delaware limited liability company, the Lenders from time to time party thereto
and Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its direct or
indirect partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

                   , 20[ ]

 

 

Exhibit G-4 to Credit Agreement

 

--------------------------------------------------------------------------------